UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-21598) Exact name of registrant as specified in charter:	Putnam RetirementReady Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2014 Date of reporting period :	August 1, 2013 — July 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam RetirementReady ® Funds Putnam RetirementReady 2055 Fund Putnam RetirementReady 2030 Fund Putnam RetirementReady 2050 Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2045 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2040 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady 2035 Fund Putnam Retirement Income Fund Lifestyle 1 Annual report 7 | 31 | 14 Message from the Trustees 1 About the funds 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 25 Terms and definitions 30 Other information for shareholders 31 Important notice regarding Putnam’s privacy policy 32 Trustee approval of management contract 33 Financial statements 39 Federal tax information Shareholder meeting results About the Trustees Officers Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Our allocation of assets among permitted asset categories may hurt performance. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Active trading strategies may lose money or not earn a return sufficient to cover trading and other costs. Efforts to produce lower-volatility returns may not be successful and may make it more difficult at times for the funds to achieve their targeted returns. In addition, under certain market conditions, the funds may accept greater volatility than would typically be the case, in order to seek their targeted return. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. There is no guarantee that the funds will provide adequate income at and through an investor’s retirement. Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, factors related to a specific issuer or industry and, with respect to bond prices, changing market perceptions of the risk of default and changes in government intervention. These factors may also lead to increased volatility and reduced liquidity in the bond markets. You can lose money by investing in the funds. Message from the Trustees Dear Fellow Shareholder: The first half of 2014 proved to be an exceptional time for U.S. equities, with markets exhibiting great resilience in the face of rising geopolitical strife around the world. Then, after hovering near record lows earlier in the year, volatility spiked in mid-summer, generated by escalating military conflicts in Ukraine, Iraq, and Gaza, as well as concern that the U.S. Federal Reserve would raise interest rates sooner than expected because of an improving U.S. economy. We believe that the fundamentals of the U.S. economy and equity markets are sound. Unemployment has declined significantly and second-quarter GDP growth has reaccelerated after the weather-related slowdown in the first three months of 2014. The stock market advance appears to be on solid footing, in our opinion, with valuations in the middle of their historic ranges, a strong corporate earnings outlook, and a rise in merger-and-acquisition activity. Moreover, government bonds have generally performed well, as have other fixed-income securities. Abroad, however, we note headwinds. Unemployment in Europe remains stubbornly high. Also, the European Union has imposed economic sanctions on Russia as a penalty for its annexation of Ukraine’s Crimea region, and these appear to be having a negative impact on Europe’s tentative recovery, which stalled in the second quarter. The recent uptick in volatility and modest stock market retreat serve as a clear reminder that markets will experience inevitable ups and downs. That’s why Putnam offers a wide range of strategies for all environments, including products designed to manage risk during periods of higher volatility. As we advance into the second half of the year, we encourage you to meet with your financial advisor to ensure that your portfolio is properly diversified and aligned with your objectives and tolerance for risk. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the table above do not reflect a sales charge of 4.00% for Retirement Income Fund Lifestyle 1 and 5.75% for all other funds; had they, returns would have been lower. See pages 5 and 11–24 for additional performance information. For a portion of the periods, the funds had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * With the exception of Putnam RetirementReady 2050 Fund and 2055 Fund (inceptions: 5/2/05 and 11/30/10, respectively), the inception of all share classes of the RetirementReady Funds is 11/1/04. 4 RetirementReady® Funds Interview with your fund’s portfolio manager How did Putnam RetirementReady® Funds perform for the 12 - month reporting period ended July31, 2014? For most of the period, investors benefited from strong performance in U.S. equity markets. With the exceptions of January and July of 2014, the overall investing environment remained positive, as markets showed resiliency in the face of Federal Reserve tapering, geopolitical troubles around the globe, and a first-quarter slowdown related to harsh winter weather in the United States. With the RetirementReady Funds, we target underlying Putnam funds that seek to invest in less volatile, or “low-beta,” stocks. Our research has shown that low-beta stocks have historically provided better risk-adjusted returns for longer time periods compared with the overall market. Particularly later in the period, this strategy helped when market volatility increased. I am pleased to report that the portfolios delivered positive results for investors, with contributions coming from both asset allocation decisions and individual security selection. What was the investment environment like during the 12-month period? The first half of the period was generally a strong environment for stocks, as economic improvements globally helped propel corporate earnings across a variety of sectors. In late 2013, it was not clear when the Federal Reserve would begin reducing its $85 billion a This chart shows performance of broad market indexes for the 12 months ended 7/31/14. See pages 4 and 11–24 for fund performance information. Index descriptions can be found on page 30. RetirementReady® Funds 5 month in bond purchases. In mid-December, the Fed put the tapering question to rest, announcing it would scale back its bond purchases by $10 billion per month beginning in January2014. Specifically, the Fed’s decision to reduce its economic stimulus program caused many to anticipate that interest rates would begin to climb, which would depress bond prices. During the final months of 2013, following the partial U.S. government shutdown in early October, equity markets around the world bounced back, posting record highs. Calendar-year 2014 began mostly on a down note for market performance, with investors assuming a more risk-averse posture. Extremely harsh winter weather in the United States and some weak economic data releases, coupled with concerns about emerging-market economies, weighed on equity share prices. Interest-rate-sensitive assets performed relatively well, reflecting a preference for high-quality assets. Geopolitical tensions in a number of areas around the globe also caused Treasury bond prices to rise and interest rates to fall. After the contraction of GDP in the first three months of the year, however, the nation’s growth rate reaccelerated with a 4% expansion in the second quarter. By June, the market, as measured by the S&P 500 Index, had delivered five consecutive months of gains before slipping by –1.4% in July on escalating geopolitical troubles around the world. What strategies added to portfolio performance on an absolute basis during the 12 - month period? In the underlying portfolios, we were overweight equities versus fixed income and favored the United States over Europe. After the selloff in July of this year, we added slightly to the portfolios’ equity positions when the market retreated. Within equities, positive performance was broad-based. Within the portfolios’ directional component — those strategies that are linked to the overall direction of markets — the largest contribution came from our U.S. equity exposure. In general, the portfolios were overweight equities relative to each fund’s benchmark during the period. Within equities, we favored developed markets, particularly the United States, which we believed was the best place to be invested. Within Europe, the portfolios’ overweight to core eurozone countries like Germany and France helped offset any negative results from the escalating Russia–West sanctions war over Ukraine. We remained underweight in the portfolios to emerging markets, whose economies were experiencing slower growth. Within a favorable environment for taking credit and liquidity risk, our credit strategies within fixed income were the big contributors. In the portfolios, our preference for credit-sensitive areas of fixed income, rather than those more reliant on interest rates, continued to benefit performance. Within fixed income, we were modestly underweight interest-rate-sensitive assets and favored credit-sensitive instruments such as high-yield bonds. RetirementReady Funds allocate across a series of underlying Putnam funds based on targeted retirement dates. Putnam Absolute Return Funds, which are designed to pursue risk and return targets over a full market cycle regardless of market conditions, performed well and reduced portfolio volatility over the period. In Absolute Return 100 and 300 funds, returns were driven in the prepayment and credit (both mortgage and corporate) sectors. Exposure to collateralized mortgage obligations, specifically interest-only securities, was a significant contributor, as the pace of prepayments was slower than initially expected. Mortgage-backed credit holdings 6 RetirementReady® Funds also aided returns as the U.S. economy was growing and the fundamentals and spreads within the sector remained attractive. Both high-yield and investment-grade corporate credit was also a driver of returns, as spreads continued to grind tighter. Within Absolute Return 500 and 700 funds, regional equity trades, which tended to favor U.S. equities over international markets, added value. In addition, the fixed-income alpha strategy, which primarily isolates mortgage credit and prepayment risk, was a key contributor. What is your outlook for the portfolios and the global economy? We expect equity markets to continue to make modest gains this year. In our view, stocks may be fully valued, but they are not overvalued. We believe that the U.S. economy will continue to grow and corporate earnings will remain solid. That said, we do not expect stocks to advance as much in 2014 as they did in 2013. We believe continued accommodative monetary policy from the Fed and other major central banks should provide a supportive backdrop for equity prices. Likewise, we believe that credit-sensitive assets such as high-yield bonds may continue to advance, albeit not as strongly as they did in 2013. Since our longer-term outlook is for rising rates, we will continue to be underweight interest-rate-sensitive assets in the portfolios and maintain a focus on equities, particularly U.S. stocks. Thank you, Bob, for your time and insights today. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the funds’ managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the funds’ managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the funds. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. RetirementReady® Funds 7 The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds’ investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert J. Kea is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Bentley University Graduate School of Business and a B.A. from the University of Massachusetts, Amherst. He joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob, your fund’s portfolio managers are James A. Fetch, Co-Head of Global Asset Allocation; Joshua B. Kutin, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. IN THE NEWS Since Russia’s annexation of Ukraine’s Crimea region in March, economic sanctions have escalated between Russia and the West. Russia’s weapons arsenal in this battle has included import bans on agricultural goods like U.S. chicken, Norwegian salmon, Dutch cheese, and Polish apples. As a minor trading partner of Russia, the United States will likely see little economic impact, but the sanctions come at a difficult time for Europe’s agricultural sector and the eurozone’s anemic economic recovery. Also harmed will be the Russian consumer, who will wind up paying more for goods as supplies dwindle. While Western sanctions earlier this year targeted Russia’s banks and its military and oil industries, Russia fired a retaliatory salvo in consumer sectors in early August, banning the import of meat, fish, dairy products, and other agricultural products from nations that have imposed sanctions on Russia. For now, disruption of the trade in Russian natural gas, vitally important to Russia’s export earnings and to Europe’s energy supply, appears to be off the table. But if the Ukrainian situation should deteriorate, sanctions in this critical sector could have far-reaching effects on both sides. 8 RetirementReady® Funds Composition of the funds’ underlying investments Historically, each Putnam RetirementReady® Fund invests, to varying degrees, in a variety of Putnam mutual funds. This section describes the goals and strategies of each of the underlying Putnam funds. For more information, please see the funds’ prospectus. Putnam Absolute Return 100, 300, 500, and 700 Funds Each fund pursues an “absolute return” strategy that seeks to earn a positive total return over a reasonable period of time (generally at least three years or more) regardless of market conditions or general market direction. Each fund seeks a return that exceeds that of U.S. Treasury bills by a targeted amount (the number of basis points specified in the fund’s name) on an annualized basis. For example, Absolute Return 500 Fund seeks to earn a total return of 500 basis points (or 5.00%) over the return on U.S. Treasury bills. The funds pursue their goals through portfolios that are structured to offer varying degrees of risk, expected volatility, and expected returns. Putnam Dynamic Asset Allocation Equity Fund The fund’s portfolio invests mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide and is designed for investors seeking long-term growth. The fund typically allocates approximately 75% of its assets to investments in U.S. companies and 25% of its assets to international companies, but allocations may vary. The Portfolio Managers can adjust allocations based on market conditions. Putnam Dynamic Asset Allocation Growth Fund The fund’s portfolio invests mainly in equity securities (growth or value stocks or both) of U.S. and international companies of any size and is designed for investors seeking capital appreciation with moderate risk. The fund’s strategic equity weighting is 80% (the range is 65% to 95%), with the balance invested in a range of fixed-income investments. The Portfolio Managers can adjust allocations based on market conditions. Putnam Dynamic Asset Allocation Balanced Fund The fund’s portfolio is diversified across stocks and bonds in global markets and is designed for investors seeking total return. The fund’s strategic equity allocation is 60% (the range is 45% to 75%), with the balance invested in a range of fixed-income investments. The Portfolio Managers can adjust the allocations based on market conditions. Putnam Dynamic Asset Allocation Conservative Fund The fund’s globally diversified portfolio emphasizes bonds over stocks and is designed for investors who want to protect the value of their investment while receiving regular income and protection against inflation. The strategic fixed-income allocation is 70% (with a range of 55% to 85%), with the balance invested in stocks and money market instruments. The Portfolio Managers can adjust allocations based on market conditions. RetirementReady® Funds 9 Putnam Money Market Fund The fund seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests mainly in money market instruments that are high quality and have short-term maturities. Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Allocations by fund as of 7/31/14 Underlying Putnam Fund Putnam RetirementReady 2055 Fund Putnam RetirementReady 2050 Fund Putnam RetirementReady 2045 Fund Putnam RetirementReady 2040 Fund Putnam RetirementReady 2035 Fund Putnam RetirementReady 2030 Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam Retirement Income Fund Lifestyle 1 Putnam Dynamic Asset Allocation Equity Fund 73.2% 65.6% 48.8% 28.2% 7.1% 0.0% 0.0% 0.0% 0.0% 0.0% Putnam Dynamic Asset Allocation Growth Fund 16.0% 23.3% 39.4% 58.3% 68.0% 45.1% 11.6% 0.0% 0.0% 0.0% Putnam Dynamic Asset Allocation Balanced Fund 0.0% 0.0% 0.0% 0.0% 5.8% 27.8% 49.5% 36.1% 9.3% 0.0% Putnam Dynamic Asset Allocation Conservative Fund 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 2.0% 15.4% 29.8% 34.0% Putnam Money Market Fund 0.5% 0.5% 0.5% 0.5% 2.1% 3.2% 4.3% 5.5% 6.0% 6.0% Putnam Absolute Return 700Fund 7.5% 7.5% 7.5% 7.6% 9.5% 12.3% 13.6% 11.3% 4.2% 0.0% Putnam Absolute Return 500Fund 2.2% 2.2% 2.2% 2.7% 4.3% 5.5% 8.2% 15.5% 25.6% 30.0% Putnam Absolute Return 300Fund 0.0% 0.0% 0.0% 0.0% 0.7% 2.9% 6.5% 10.7% 17.3% 21.0% Putnam Absolute Return 100Fund 0.6% 0.9% 1.6% 2.7% 2.5% 3.2% 4.3% 5.5% 7.8% 9.0% Percentages are based on net assets as of 7/31/14. Portfolio composition may vary over time. Due to rounding, percentages may not equal 100%. 10 RetirementReady® Funds Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2014, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 7/31/14 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2055 Fund* Life of fund 53.24% 44.43% 48.97% 45.97% 49.09% 49.09% 50.39% 45.13% 51.86% 54.61% Annual average 12.35 10.55 11.48 10.87 11.51 11.51 11.77 10.69 12.07 12.62 3 years 41.20 33.09 37.89 34.89 38.00 38.00 39.04 34.18 40.09 42.15 Annual average 12.19 10.00 11.30 10.49 11.33 11.33 11.61 10.30 11.89 12.44 1 year 14.60 8.01 13.67 8.67 13.78 12.78 14.02 10.03 14.35 14.88 2050 Fund† Life of fund 77.22% 67.03% 66.90% 66.90% 65.31% 65.31% 69.02% 63.11% 72.94% 81.23% Annual average 6.38 5.70 5.69 5.69 5.58 5.58 5.83 5.43 6.10 6.63 5 years 86.87 76.12 80.03 78.03 80.08 80.08 82.26 75.88 84.48 89.27 Annual average 13.32 11.99 12.48 12.23 12.48 12.48 12.76 11.96 13.03 13.61 3 years 42.47 34.27 39.17 36.17 39.26 39.26 40.28 35.37 41.24 43.48 Annual average 12.52 10.32 11.65 10.84 11.67 11.67 11.94 10.62 12.20 12.79 1 year 14.45 7.87 13.57 8.57 13.58 12.58 13.85 9.87 14.13 14.73 2045 Fund ‡ Life of fund 84.05% 73.46% 73.38% 73.38% 71.06% 71.06% 75.33% 69.19% 79.71% 88.50% Annual average 6.45 5.81 5.80 5.80 5.66 5.66 5.92 5.54 6.19 6.71 5 years 85.06 74.42 78.17 76.17 78.21 78.21 80.48 74.16 82.69 87.34 Annual average 13.10 11.77 12.24 11.99 12.25 12.25 12.53 11.74 12.81 13.38 3 years 41.00 32.89 37.87 34.87 37.85 37.85 38.93 34.07 39.93 42.03 Annual average 12.14 9.94 11.30 10.48 11.29 11.29 11.58 10.27 11.85 12.41 1 year 14.01 7.45 13.17 8.17 13.12 12.12 13.43 9.46 13.72 14.25 RetirementReady® Funds 11 Fund performance Total return for periods ended 7/31/14 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2040 Fund ‡ Life of fund 83.24% 72.70% 72.52% 72.52% 70.36% 70.36% 74.43% 68.32% 78.84% 87.68% Annual average 6.40 5.76 5.75 5.75 5.61 5.61 5.87 5.48 6.14 6.67 5 years 82.68 72.18 75.92 73.92 75.86 75.86 78.12 71.89 80.37 84.96 Annual average 12.81 11.48 11.96 11.70 11.95 11.95 12.24 11.44 12.52 13.09 3 years 39.20 31.20 36.12 33.12 36.14 36.14 37.10 32.30 38.18 40.25 Annual average 11.66 9.47 10.82 10.00 10.83 10.83 11.09 9.78 11.38 11.94 1 year 13.42 6.90 12.52 7.52 12.55 11.55 12.84 8.89 13.13 13.74 2035 Fund Life of fund 78.22% 67.97% 67.80% 67.80% 65.70% 65.70% 69.73% 63.79% 73.72% 82.61% Annual average 6.10 5.46 5.45 5.45 5.31 5.31 5.57 5.19 5.82 6.37 5 years 77.32 67.12 70.76 68.76 70.66 70.66 72.83 66.78 75.11 79.49 Annual average 12.14 10.82 11.30 11.03 11.28 11.28 11.56 10.77 11.86 12.41 3 years 35.49 27.70 32.42 29.42 32.42 32.42 33.47 28.79 34.46 36.50 Annual average 10.66 8.49 9.81 8.98 9.81 9.81 10.10 8.80 10.37 10.93 1 year 12.25 5.80 11.39 6.39 11.44 10.44 11.70 7.79 11.96 12.55 2030 Fund Life of fund 71.89% 62.00% 61.83% 61.83% 59.76% 59.76% 63.64% 57.92% 67.76% 76.06% Annual average 5.71 5.07 5.06 5.06 4.92 4.92 5.18 4.79 5.45 5.97 5 years 69.58 59.83 63.36 61.36 63.48 63.48 65.41 59.62 67.58 71.71 Annual average 11.14 9.83 10.31 10.04 10.33 10.33 10.59 9.80 10.88 11.42 3 years 30.70 23.18 27.83 24.83 27.88 27.88 28.77 24.26 29.82 31.70 Annual average 9.33 7.20 8.53 7.67 8.54 8.54 8.79 7.51 9.09 9.61 1 year 10.75 4.38 9.94 4.94 9.98 8.98 10.24 6.38 10.51 11.05 2025 Fund Life of fund 63.79% 54.37% 54.29% 54.29% 52.24% 52.24% 55.98% 50.52% 59.89% 67.88% Annual average 5.19 4.55 4.55 4.55 4.40 4.40 4.66 4.28 4.93 5.45 5 years 60.71 51.47 54.73 52.73 54.72 54.72 56.68 51.20 58.74 62.72 Annual average 9.95 8.66 9.12 8.84 9.12 9.12 9.40 8.62 9.68 10.23 3 years 25.96 18.72 23.22 20.22 23.17 23.17 24.09 19.75 25.09 26.94 Annual average 8.00 5.89 7.21 6.33 7.19 7.19 7.46 6.19 7.75 8.28 1 year 9.16 2.89 8.35 3.35 8.32 7.32 8.57 4.77 8.88 9.44 2020 Fund Life of fund 52.51% 43.74% 43.59% 43.59% 41.76% 41.76% 45.21% 40.12% 48.89% 56.19% Annual average 4.42 3.79 3.78 3.78 3.64 3.64 3.90 3.52 4.16 4.68 5 years 50.35 41.70 44.78 42.78 44.80 44.80 46.53 41.40 48.39 52.16 Annual average 8.50 7.22 7.68 7.38 7.68 7.68 7.94 7.17 8.21 8.76 3 years 20.64 13.71 17.98 14.98 18.00 18.00 18.81 14.65 19.74 21.52 Annual average 6.46 4.37 5.67 4.76 5.67 5.67 5.91 4.66 6.19 6.71 1 year 7.37 1.20 6.56 1.56 6.62 5.62 6.81 3.07 7.09 7.60 12 RetirementReady® Funds Fund performance Total return for periods ended 7/31/14 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2015 Fund Life of fund 41.35% 33.23% 33.16% 33.16% 31.41% 31.41% 34.74% 30.02% 38.05% 44.89% Annual average 3.61 2.98 2.98 2.98 2.84 2.84 3.10 2.73 3.36 3.87 5 years 38.57 30.61 33.45 31.45 33.46 33.46 35.17 30.44 36.84 40.34 Annual average 6.74 5.49 5.94 5.62 5.94 5.94 6.21 5.46 6.47 7.01 3 years 15.29 8.66 12.79 9.79 12.74 12.74 13.61 9.63 14.50 16.23 Annual average 4.86 2.81 4.09 3.16 4.08 4.08 4.35 3.11 4.62 5.14 1 year 5.73 –0.35 4.93 –0.07 4.94 3.94 5.21 1.53 5.49 5.99 Retirement Income Fund Lifestyle 1 Life of fund 35.41% 29.99% 27.50% 27.50% 25.98% 25.98% 30.01% 25.79% 32.13% 38.74% Annual average 3.16 2.73 2.52 2.52 2.40 2.40 2.73 2.38 2.90 3.41 5 years 30.23 25.02 25.52 23.52 25.47 25.47 28.07 23.91 28.60 31.88 Annual average 5.42 4.57 4.65 4.31 4.64 4.64 5.07 4.38 5.16 5.69 3 years 12.60 8.10 10.14 7.14 10.11 10.11 11.80 8.16 11.72 13.46 Annual average 4.04 2.63 3.27 2.33 3.26 3.26 3.79 2.65 3.76 4.30 1 year 5.04 0.83 4.32 –0.68 4.25 3.25 4.82 1.41 4.78 5.28 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. The maximum sales charges for Retirement Income Fund Lifestyle 1 class A and M shares are 4.00% and 3.25%, respectively. Class B share returns after the contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, these funds limited expenses, without which returns would have been lower. For the funds with eight years of performance, class B share performance reflects conversion to class A shares after eight years. * The inception date of Putnam RetirementReady 2055 Fund is 11/30/10, for all share classes. † The inception date of Putnam RetirementReady 2050 Fund is 5/2/05, for all share classes. ‡ Because no class R shares of the fund were outstanding on 12/20/05 and 12/21/05, class R performance for the period from 12/19/05 to 12/21/05 is based on class A performance, adjusted for the applicable sales charge and the higher operating expenses for class R shares. RetirementReady® Funds 13 Comparative index returns For periods ended 7/31/14 Barclays U.S. S&P 500 Index Aggregate Bond Index Life of fund (since 11/1/04)* 109.44% 55.16% Annual average 7.87 4.61 Life of fund, 2050 (since 5/2/05)† 102.79 53.65 Annual average 7.94 4.75 Life of fund, 2055 (since 11/30/10)‡ 76.76 12.92 Annual average 16.81 3.37 5 years 117.28 24.42 Annual average 16.79 4.47 3 years 59.52 9.39 Annual average 16.84 3.04 1 year 16.94 3.97 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Inception date of all Putnam RetirementReady Funds with the exception of the 2050 and 2055 Funds. † Inception date of Putnam RetirementReady 2050 Fund. ‡ Inception date of Putnam RetirementReady 2055 Fund. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $14,897 ($14,597 after contingent deferred sales charge) and $14,909 (contingent deferred sales charge no longer applies). A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $14,513. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $15,186 and $15,461, respectively. Seefirst page of performance section for performance calculation method. 14 RetirementReady® Funds Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $16,690 and $16,531, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $16,311. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $17,294 and $18,123, respectively. Seefirst page of performance section for performance calculation method. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $17,338 and $17,106, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $16,919. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $17,971 and $18,850, respectively. See first page of performance section for performance calculation method. RetirementReady® Funds 15 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $17,252 and $17,036, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $16,832. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $17,884 and $18,768, respectively. Seefirst page of performance section for performance calculation method. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $16,780 and $16,570, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $16,379. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $17,372 and $18,261, respectively. Seefirst page of performance section for performance calculation method. 16 RetirementReady® Funds Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $16,183 and $15,976, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $15,792. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $16,776 and $17,606, respectively. Seefirst page of performance section for performance calculation method. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $15,429 and $15,224, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $15,052. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $15,989 and $16,788, respectively. Seefirst page of performance section for performance calculation method. RetirementReady® Funds 17 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $14,359 and $14,176, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $14,012. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $14,889 and $15,619, respectively. Seefirst page of performance section for performance calculation method. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $13,316 and $13,141, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $13,002. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $13,805 and $14,489, respectively. Seefirst page of performance section for performance calculation method. 18 RetirementReady® Funds Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $12,750 and $12,598, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $12,579. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $13,213 and $13,874, respectively. Seefirst page of performance section for performance calculation method. Fund price and distribution information For the 12-month period ended 7/31/14 2055 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.333 $0.266 $0.287 $0.288 $0.323 $0.358 Capital gains Long-term gains 0.350 0.350 0.350 0.350 0.350 0.350 Short-term gains 0.617 0.617 0.617 0.617 0.617 0.617 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/13 $11.67 $12.38 $11.62 $11.54 $11.65 $12.07 $11.65 $11.70 7/31/14 12.02 12.75 11.93 11.83 11.98 12.41 11.98 12.06 2050 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.412 $0.321 $0.339 $0.346 $0.384 $0.451 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/13 $15.22 $16.15 $15.05 $14.96 $15.37 $15.93 $15.00 $15.27 7/31/14 16.99 18.03 16.76 16.64 17.14 17.76 16.72 17.05 RetirementReady® Funds 19 Fund price and distribution information For the 12-month period ended 7/31/14 cont. 2045 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.249 $0.147 $0.159 $0.168 $0.221 $0.291 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/13 $16.77 $17.79 $15.43 $15.51 $16.34 $16.93 $17.13 $19.74 7/31/14 18.86 20.01 17.31 17.38 18.36 19.03 19.25 22.25 2040 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.280 $0.158 $0.207 $0.212 $0.235 $0.326 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/13 $18.34 $19.46 $17.04 $16.92 $17.36 $17.99 $18.76 $21.18 7/31/14 20.51 21.76 19.01 18.83 19.37 20.07 20.98 23.75 2035 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.157 $0.054 $0.052 $0.105 $0.120 $0.203 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/13 $18.55 $19.68 $17.17 $17.17 $17.93 $18.58 $17.84 $21.37 7/31/14 20.66 21.92 19.07 19.08 19.92 20.64 19.85 23.84 2030 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.156 $0.021 $0.039 $0.123 $0.121 $0.201 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/13 $18.52 $19.65 $17.62 $17.64 $18.03 $18.68 $17.56 $20.98 7/31/14 20.35 21.59 19.35 19.36 19.75 20.47 19.28 23.09 20 RetirementReady® Funds Fund price and distribution information For the 12-month period ended 7/31/14 cont. 2025 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.181 $0.049 $0.085 $0.069 $0.150 $0.230 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/13 $19.06 $20.22 $17.84 $17.87 $18.09 $18.75 $17.85 $19.15 7/31/14 20.62 21.88 19.28 19.27 19.57 20.28 19.28 20.72 2020 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.181 $0.071 $0.074 $0.095 $0.157 $0.227 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/13 $17.31 $18.37 $16.66 $16.71 $16.99 $17.61 $16.67 $19.26 7/31/14 18.40 19.52 17.68 17.74 18.05 18.70 17.69 20.49 2015 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.191 $0.110 $0.092 $0.103 $0.158 $0.238 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/13 $17.21 $18.26 $16.69 $16.69 $16.98 $17.60 $16.62 $17.26 7/31/14 18.00 19.10 17.40 17.42 17.76 18.40 17.37 18.05 RetirementReady® Funds 21 Fund price and distribution information For the 12-month period ended 7/31/14 cont. Retirement Income Fund Lifestyle 1 Distributions Class A Class B Class C Class M Class R Class Y Number 12 1 1 12 12 12 Income $0.337 $0.263 $0.263 $0.293 $0.295 $0.380 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/13 $16.98 $17.69 $16.86 $16.91 $17.02 $17.59 $16.97 $17.04 7/31/14 17.49 18.22 17.32 17.36 17.54 18.13 17.48 17.55 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares for all funds except Retirement Income Fund Lifestyle 1, for which the rates are 4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/14 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2055 Fund * Life of fund 55.92% 46.96% 51.72% 48.72% 51.86% 51.86% 53.16% 47.79% 54.52% 57.43% Annual average 13.20 11.34 12.34 11.71 12.37 12.37 12.63 11.52 12.91 13.50 3 years 40.74 32.65 37.56 34.56 37.69 37.69 38.57 33.72 39.64 41.80 Annual average 12.07 9.88 11.22 10.40 11.25 11.25 11.49 10.17 11.77 12.35 1 year 22.26 15.23 21.29 16.29 21.36 20.36 21.64 17.39 21.90 22.64 2050 Fund † Life of fund 80.35% 69.98% 69.85% 69.85% 68.39% 68.39% 72.18% 66.15% 76.14% 84.41% Annual average 6.64 5.96 5.95 5.95 5.85 5.85 6.11 5.69 6.37 6.90 5 years 104.97 93.18 97.40 95.40 97.50 97.50 100.02 93.02 102.45 107.55 Annual average 15.43 14.08 14.57 14.34 14.58 14.58 14.87 14.06 15.15 15.72 3 years 42.00 33.83 38.80 35.80 38.90 38.90 39.93 35.04 40.98 43.02 Annual average 12.40 10.20 11.55 10.74 11.58 11.58 11.85 10.53 12.13 12.67 1 year 22.08 15.06 21.15 16.15 21.20 20.20 21.51 17.26 21.76 22.36 22 RetirementReady® Funds Fund performance as of most recent calendar quarter Total return for periods ended 6/30/14 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2045 Fund ‡ Life of fund 87.27% 76.50% 76.41% 76.41% 74.21% 74.21% 78.48% 72.23% 82.88% 91.80% Annual average 6.70 6.05 6.05 6.05 5.91 5.91 6.17 5.78 6.44 6.97 5 years 102.87 91.20 95.43 93.43 95.33 95.33 97.84 90.92 100.32 105.36 Annual average 15.20 13.84 14.34 14.10 14.33 14.33 14.62 13.81 14.91 15.48 3 years 40.73 32.64 37.62 34.62 37.62 37.62 38.67 33.82 39.64 41.81 Annual average 12.06 9.87 11.23 10.42 11.23 11.23 11.51 10.20 11.77 12.35 1 year 21.43 14.45 20.58 15.58 20.56 19.56 20.87 16.64 21.17 21.74 2040 Fund ‡ Life of fund 86.45% 75.73% 75.55% 75.55% 73.43% 73.43% 77.58% 71.36% 82.00% 90.92% Annual average 6.66 6.00 5.99 5.99 5.86 5.86 6.12 5.73 6.39 6.92 5 years 100.27 88.76 92.77 90.77 92.81 92.81 95.11 88.28 97.57 102.62 Annual average 14.90 13.55 14.03 13.79 14.03 14.03 14.30 13.49 14.59 15.17 3 years 39.15 31.15 36.01 33.01 35.97 35.97 37.07 32.27 38.02 40.17 Annual average 11.64 9.46 10.79 9.97 10.78 10.78 11.08 9.77 11.34 11.91 1 year 20.67 13.74 19.79 14.79 19.75 18.75 20.07 15.87 20.32 20.95 2035 Fund Life of fund 81.15% 70.74% 70.56% 70.56% 68.57% 68.57% 72.63% 66.58% 76.70% 85.59% Annual average 6.34 5.69 5.68 5.68 5.55 5.55 5.81 5.42 6.06 6.60 5 years 94.21 83.04 87.01 85.01 87.03 87.03 89.36 82.73 91.74 96.60 Annual average 14.20 12.85 13.34 13.09 13.34 13.34 13.62 12.81 13.90 14.48 3 years 35.52 27.73 32.49 29.49 32.49 32.49 33.54 28.87 34.50 36.58 Annual average 10.66 8.50 9.83 9.00 9.83 9.83 10.12 8.82 10.38 10.95 1 year 18.91 12.07 18.06 13.06 18.04 17.04 18.36 14.22 18.67 19.24 2030 Fund Life of fund 74.51% 64.47% 64.30% 64.30% 62.23% 62.23% 66.21% 60.40% 70.28% 78.65% Annual average 5.93 5.28 5.27 5.27 5.13 5.13 5.40 5.01 5.66 6.18 5 years 85.53 74.86 78.61 76.61 78.69 78.69 80.87 74.54 83.17 87.84 Annual average 13.16 11.83 12.30 12.05 12.31 12.31 12.58 11.78 12.87 13.44 3 years 30.99 23.46 28.00 25.00 28.04 28.04 29.05 24.53 30.00 31.91 Annual average 9.42 7.28 8.58 7.72 8.59 8.59 8.87 7.59 9.14 9.67 1 year 16.59 9.89 15.72 10.72 15.68 14.68 16.03 11.97 16.27 16.86 2025 Fund Life of fund 65.86% 56.32% 56.24% 56.24% 54.30% 54.30% 58.05% 52.52% 61.96% 69.91% Annual average 5.37 4.73 4.72 4.72 4.59 4.59 4.85 4.46 5.11 5.64 5 years 74.37 64.34 67.98 65.98 68.00 68.00 70.10 64.15 72.31 76.66 Annual average 11.76 10.45 10.93 10.66 10.93 10.93 11.21 10.42 11.50 12.05 3 years 26.31 19.05 23.53 20.53 23.55 23.55 24.46 20.10 25.41 27.30 Annual average 8.10 5.98 7.30 6.42 7.30 7.30 7.57 6.30 7.84 8.38 1 year 13.89 7.34 12.99 7.99 13.08 12.08 13.34 9.37 13.66 14.16 RetirementReady® Funds 23 Fund performance as of most recent calendar quarter Total return for periods ended 6/30/14 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2020 Fund Life of fund 54.00% 45.15% 45.00% 45.00% 43.20% 43.20% 46.73% 41.60% 50.41% 57.71% Annual average 4.57 3.93 3.92 3.92 3.78 3.78 4.05 3.66 4.31 4.82 5 years 61.44 52.16 55.43 53.43 55.44 55.44 57.38 51.88 59.31 63.35 Annual average 10.05 8.76 9.22 8.94 9.22 9.22 9.49 8.72 9.76 10.31 3 years 21.09 14.13 18.43 15.43 18.31 18.31 19.25 15.08 20.13 21.96 Annual average 6.59 4.50 5.80 4.90 5.76 5.76 6.04 4.79 6.30 6.84 1 year 10.99 4.61 10.15 5.15 10.14 9.14 10.41 6.54 10.70 11.25 2015 Fund Life of fund 42.30% 34.11% 34.05% 34.05% 32.39% 32.39% 35.72% 30.97% 39.01% 45.85% Annual average 3.72 3.08 3.08 3.08 2.94 2.94 3.21 2.83 3.46 3.98 5 years 46.71 38.28 41.28 39.28 41.29 41.29 43.22 38.21 44.89 48.65 Annual average 7.97 6.70 7.16 6.85 7.16 7.16 7.45 6.69 7.70 8.25 3 years 15.65 9.00 13.08 10.08 13.10 13.10 13.96 9.97 14.80 16.59 Annual average 4.97 2.91 4.18 3.25 4.19 4.19 4.45 3.22 4.71 5.25 1 year 8.19 1.97 7.38 2.38 7.39 6.39 7.70 3.93 7.97 8.52 Retirement Income Fund Lifestyle 1 Life of fund 36.21% 30.76% 28.26% 28.26% 26.78% 26.78% 30.73% 26.48% 32.95% 39.46% Annual average 3.25 2.81 2.61 2.61 2.48 2.48 2.81 2.46 2.99 3.50 5 years 38.76 33.21 33.63 31.63 33.72 33.72 36.33 31.90 37.04 40.41 Annual average 6.77 5.90 5.97 5.65 5.98 5.98 6.39 5.69 6.50 7.02 3 years 13.10 8.58 10.51 7.51 10.54 10.54 12.22 8.58 12.21 13.89 Annual average 4.19 2.78 3.39 2.44 3.40 3.40 3.92 2.78 3.92 4.43 1 year 7.02 2.74 6.18 1.18 6.23 5.23 6.73 3.26 6.71 7.20 * The inception date of Putnam RetirementReady 2055 Fund is 11/30/10, for all share classes. † The inception date of Putnam RetirementReady 2050 Fund is 5/2/05, for all share classes. ‡ Because no class R shares of the fund were outstanding on 12/20/05 and 12/21/05, class R performance for the period from 12/19/05 to 12/21/05 is based on class A performance, adjusted for the applicable sales charge and the higher operating expenses for class R shares. See the discussion following the fund performance tables on page 11 for information about the calculation of fund performance. 24RetirementReady® Funds Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2055 Fund Net expenses for the fiscal year ended 7/31/13* 1.26% 2.01% 2.01% 1.76% 1.51% 1.01% Total annual operating expenses for the fiscal year ended 7/31/13 1.54% 2.29% 2.29% 2.04% 1.79% 1.29% Annualized expense ratio for the six-month period ended 7/31/14† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2050 Fund Net expenses for the fiscal year ended 7/31/13* 1.24% 1.99% 1.99% 1.74% 1.49% 0.99% Total annual operating expenses for the fiscal year ended 7/31/13 1.37% 2.12% 2.12% 1.87% 1.62% 1.12% Annualized expense ratio for the six-month period ended 7/31/14† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2045 Fund Net expenses for the fiscal year ended 7/31/13* 1.20% 1.95% 1.95% 1.70% 1.45% 0.95% Total annual operating expenses for the fiscal year ended 7/31/13 1.32% 2.07% 2.07% 1.82% 1.57% 1.07% Annualized expense ratio for the six-month period ended 7/31/14† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2040 Fund Net expenses for the fiscal year ended 7/31/13* 1.15% 1.90% 1.90% 1.65% 1.40% 0.90% Total annual operating expenses for the fiscal year ended 7/31/13 1.27% 2.02% 2.02% 1.77% 1.52% 1.02% Annualized expense ratio for the six-month period ended 7/31/14† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2035 Fund Net expenses for the fiscal year ended 7/31/13* 1.09% 1.84% 1.84% 1.59% 1.34% 0.84% Total annual operating expenses for the fiscal year ended 7/31/13 1.20% 1.95% 1.95% 1.70% 1.45% 0.95% Annualized expense ratio for the six-month period ended 7/31/14† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2030 Fund Net expenses for the fiscal year ended 7/31/13* 1.05% 1.80% 1.80% 1.55% 1.30% 0.80% Total annual operating expenses for the fiscal year ended 7/31/13 1.16% 1.91% 1.91% 1.66% 1.41% 0.91% Annualized expense ratio for the six-month period ended 7/31/14† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% RetirementReady® Funds25 Expense ratios cont. Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2025 Fund Net expenses for the fiscal year ended 7/31/13* 1.02% 1.77% 1.77% 1.52% 1.27% 0.77% Total annual operating expenses for the fiscal year ended 7/31/13 1.13% 1.88% 1.88% 1.63% 1.38% 0.88% Annualized expense ratio for the six-month period ended 7/31/14† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2020 Fund Net expenses for the fiscal year ended 7/31/13* 0.99% 1.74% 1.74% 1.49% 1.24% 0.74% Total annual operating expenses for the fiscal year ended 7/31/13 1.10% 1.85% 1.85% 1.60% 1.35% 0.85% Annualized expense ratio for the six-month period ended 7/31/14† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2015 Fund Net expenses for the fiscal year ended 7/31/13* 0.95% 1.70% 1.70% 1.45% 1.20% 0.70% Total annual operating expenses for the fiscal year ended 7/31/13 1.06% 1.81% 1.81% 1.56% 1.31% 0.81% Annualized expense ratio for the six-month period ended 7/31/14† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam Retirement Income Fund Lifestyle 1 Net expenses for the fiscal year ended 7/31/13* 0.93% 1.68% 1.68% 1.18% 1.18% 0.68% Total annual operating expenses for the fiscal year ended 7/31/13 1.05% 1.80% 1.80% 1.30% 1.30% 0.80% Annualized expense ratio for the six-month period ended 7/31/14† 0.25% 1.00% 1.00% 0.50% 0.50% 0.00% Fiscal year expense information in this table is taken from the most recent prospectus, is subject to change, and differs from that shown for the annualized expense ratio and in the financial highlights of this report. Prospectus expense information also includes the impact of acquired fund fees and expenses in which each fund invests (see table below), which are not included in financial highlights or annualized expense ratios. Expenses are shown as a percentage of average net assets. Putnam RetirementReady 2055 Fund 1.01% Putnam RetirementReady 2050 Fund 0.99% Putnam RetirementReady 2045 Fund 0.95% Putnam RetirementReady 2040 Fund 0.90% Putnam RetirementReady 2035 Fund 0.84% Putnam RetirementReady 2030 Fund 0.80% Putnam RetirementReady 2025 Fund 0.77% Putnam RetirementReady 2020 Fund 0.74% Putnam RetirementReady 2015 Fund 0.70% Putnam Retirement Income Fund Lifestyle 1 0.68% * Reflects Putnam Management’s decision to contractually limit expenses through 11/30/14. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one year data in the financial highlights. Excludes the expense ratios of the underlying Putnam mutual funds. 26 RetirementReady® Funds Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each fund from February 1, 2014, to July 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2055 Fund Expenses paid per $1,000*† $1.28 $5.12 $5.12 $3.84 $2.56 $— Ending value (after expenses) $1,069.40 $1,065.20 $1,064.80 $1,065.80 $1,067.70 $1,070.10 Putnam RetirementReady 2050 Fund Expenses paid per $1,000*† $1.28 $5.12 $5.12 $3.84 $2.56 $— Ending value (after expenses) $1,068.60 $1,064.10 $1,064.60 $1,065.30 $1,066.30 $1,069.60 Putnam RetirementReady 2045 Fund Expenses paid per $1,000*† $1.28 $5.11 $5.11 $3.84 $2.56 $— Ending value (after expenses) $1,066.70 $1,062.60 $1,062.30 $1,063.70 $1,065.30 $1,067.70 Putnam RetirementReady 2040 Fund Expenses paid per $1,000*† $1.28 $5.11 $5.11 $3.83 $2.56 $— Ending value (after expenses) $1,064.30 $1,059.60 $1,060.20 $1,061.40 $1,062.80 $1,065.50 Putnam RetirementReady 2035 Fund Expenses paid per $1,000*† $1.28 $5.09 $5.09 $3.82 $2.55 $— Ending value (after expenses) $1,058.90 $1,054.80 $1,054.70 $1,056.20 $1,057.00 $1,060.00 Putnam RetirementReady 2030 Fund Expenses paid per $1,000*† $1.27 $5.08 $5.08 $3.81 $2.54 $— Ending value (after expenses) $1,051.10 $1,047.60 $1,047.60 $1,048.90 $1,050.10 $1,052.40 Putnam RetirementReady 2025 Fund Expenses paid per $1,000*† $1.27 $5.06 $5.06 $3.80 $2.53 $— Ending value (after expenses) $1,043.50 $1,039.90 $1,039.40 $1,041.00 $1,042.20 $1,044.90 Putnam RetirementReady 2020 Fund Expenses paid per $1,000*† $1.26 $5.04 $5.04 $3.78 $2.52 $— Ending value (after expenses) $1,035.50 $1,031.50 $1,031.40 $1,032.60 $1,033.90 $1,036.40 Putnam RetirementReady 2015 Fund Expenses paid per $1,000*† $1.26 $5.02 $5.02 $3.77 $2.51 $— Ending value (after expenses) $1,027.40 $1,024.10 $1,024.10 $1,025.40 $1,026.60 $1,029.10 Putnam Retirement Income Fund Lifestyle 1 Expenses paid per $1,000*† $1.26 $5.01 $5.01 $2.51 $2.51 $— Ending value (after expenses) $1,024.80 $1,021.20 $1,021.20 $1,024.10 $1,023.60 $1,025.90 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. RetirementReady® Funds 27 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended July 31, 2014, use the following calculation method. To find the value of your investment on February 1, 2014, call Putnam at 1-800-225-1581. 28 RetirementReady® Funds Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in each of the RetirementReady funds with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2055 Fund, 2050 Fund, 2045 Fund 2040 Fund, 2035 Fund, 2030 Fund 2025 Fund, 2020 Fund, 2015 Fund Expenses paid per $1,000*† $1.25 $5.01 $5.01 $3.76 $2.51 $— Ending value (after expenses) $1,023.55 $1,019.84 $1,019.84 $1,021.08 $1,022.32 $1,024.79 Putnam Retirement Income Fund Lifestyle 1 Expenses paid per $1,000*† $1.25 $5.01 $5.01 $2.51 $2.51 $— Ending value (after expenses) $1,023.55 $1,019.84 $1,019.84 $1,022.32 $1,022.32 $1,024.79 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. RetirementReady® Funds 29 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares (4.00% for class A shares and 3.25% for class M shares of Retirement Income Fund Lifestyle 1). Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI EAFE Index (Europe, Australasia, Far East) (ND) is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding the U.S. and Canada. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 30 RetirementReady® Funds Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2014, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, a fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2014, Putnam employees had approximately $486,000,000 and the Trustees had approximately $134,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. RetirementReady® Funds 31 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 32 RetirementReady® Funds Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2014, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2014, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2014 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2014. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund; and RetirementReady® Funds 33 • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements under the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Shareholders also voted overwhelmingly to approve these fee arrangements in early 2014, when they were asked to approve new management contracts (with the same fees and substantially identical other provisions) following the possible termination of the previous management contracts as a result of the death of the Honorable Paul G. Desmarais. (Mr. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada, which (directly and indirectly) is the majority owner of Putnam Management. Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust upon his death and this transfer, as a technical matter, may have constituted an “assignment” within the meaning of the 1940 Act, causing the Putnam funds’ management contracts to terminate automatically.) Management fee schedules and total expenses The Trustees considered your fund’s management fee schedule and considered that, although the fund pays no management fee to Putnam Management, Putnam Management receives management fees from the underlying Putnam funds in which your fund invests. The Trustees noted that the fee schedule was consistent with the current fee schedules of other Putnam funds that pursued their objectives by investing substantially all of their assets in other Putnam funds, which have been carefully developed over the years and re-examined on many occasions and adjusted where appropriate. The Trustees also reviewed the management fee schedules in effect for all Putnam funds (including the underlying Putnam funds in which your fund invests), including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances 34 RetirementReady® Funds did not warrant changes to the management fee structure of your fund. Under their management contracts, the underlying Putnam funds in which your fund invests have the benefit of breakpoints in their management fee schedules that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. Some of the underlying Putnam funds’ management contracts also provide for performance fees. The Trustees concluded that the fee schedules in effect for the underlying Putnam funds in which your fund invests represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i)a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. In addition, effective through at least November 30, 2015, Putnam Management will reimburse all other expenses of your fund (excluding payments under the fund’s distribution plans, brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses). Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the following quintiles in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2013 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2013 reflected the most recent fiscal year-end data available in Lipper’s database at that time. Total expenses (quintile) Putnam RetirementReady 2055 Fund (“2055 Fund”) 5th Putnam RetirementReady 2050 Fund (“2050 Fund”) 5th Putnam RetirementReady 2045 Fund (“2045 Fund”) 5th Putnam RetirementReady 2040 Fund (“2040 Fund”) 4th Putnam RetirementReady 2035 Fund (“2035 Fund”) 3rd Putnam RetirementReady 2030 Fund (“2030 Fund”) 2nd Putnam RetirementReady 2025 Fund (“2025 Fund”) 3rd Putnam RetirementReady 2020 Fund (“2020 Fund”) 3rd Putnam RetirementReady 2015 Fund (“2015 Fund”) 3rd Putnam Retirement Income Fund Lifestyle 1 (“Lifestyle 1 Fund”) 4th RetirementReady® Funds 35 (Total expenses reflect the fees and expenses borne directly by the Putnam RetirementReady® Funds and the competitive funds included in the custom Lipper peer groups, as well as the underlying funds’ net fees and expenses, which the Putnam RetirementReady® Funds and the funds included in the custom Lipper peer groups bear indirectly.) In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does 36 RetirementReady® Funds not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2013 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the second-best performing mutual fund complex for both 2013 and the five-year period ended December 31, 2013. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2013 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered available, the Trustees evaluated performance based on comparisons of their returns with the returns of selected investment benchmarks. In the case of the Lifestyle 1 Fund, the Trustees considered that the fund’s class A shares cumulative total return performance was positive over the one-year, three-year, and five-year periods ended December 31, 2013. In the case of the 2055 Fund ( which commenced operations on November 30, 2010 and had a track record of only thirty-seven months), the Trustees considered that the fund’s class A share cumulative total return performance at net asset value was positive over the one-year and three-year periods ended December 31, 2013, exceeded the return its benchmark over the one-year period and trailed the return of its benchmark over the three-year period. In the case of each of the other Putnam RetirementReady® Funds, the Trustees considered information about the fund’s total return and its performance relative to its benchmark for the one-year, three-year, and five-year periods ended December 31, 2013. Over the one-year, three-year and five-year periods, each fund’s class A share cumulative total return performance at net asset value was positive and exceeded the return of its benchmark. The Trustees did not find any evidence of underperformance that would suggest a need for concern regarding the investment process for any of the Putnam RetirementReady® Funds. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund RetirementReady® Funds 37 for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 38RetirementReady® Funds Financial statements A note about your fund’s auditors Between July 18, 2013 and December 16, 2013, which included a portion of your fund’s fiscal year, a non-U.S. member firm in PricewaterhouseCoopers LLP’s (“PwC”) global network of firms had an investment in certain non-U.S. funds that became affiliated with Putnam Investments as a result of the acquisition of the funds’ advisor by Putnam’s parent company, Great-West Lifeco Inc. The investment consisted of pension plan assets for the benefit of the member firm’s personnel. This investment is inconsistent with the SEC’s independence rules applicable to auditors. Although upon the disposition of the investment by the member firm on December 16, 2013, PwC and its affiliates took all necessary steps to eliminate this issue, the requirements of the SEC’s independence rules were not met for your fund’s fiscal year because the SEC’s rules require an audit firm to be independent for the entire fiscal year under audit. Based on its knowledge of the facts and its experience with PwC, the Audit and Compliance Committee of your fund’s Board of Trustees concluded that the investment by the PwC member firm would not affect PwC’s ability to render an objective audit opinion to your fund. Based on this conclusion and consideration of the potential risks that the disruption of a change of auditor could present, the Audit and Compliance Committee determined that PwC should continue to act as auditor for your fund. These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. RetirementReady® Funds 39 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam RetirementReady ® Funds: In our opinion, the accompanying statements of assets and liabilities, including the portfolios, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of the funds constituting the Putnam RetirementReady Funds (Putnam RetirementReady 2055 Fund, Putnam RetirementReady 2050 Fund, Putnam RetirementReady 2045 Fund, Putnam RetirementReady 2040 Fund, Putnam RetirementReady 2035 Fund, Putnam RetirementReady 2030 Fund, Putnam RetirementReady 2025 Fund, Putnam RetirementReady 2020 Fund, Putnam RetirementReady 2015 Fund, Putnam Retirement Income Fund Lifestyle 1) (collectively, the “funds”) at July 31, 2014, and the results of each of their operations, the changes in each of their net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the funds’ management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at July 31, 2014 by correspondence with the transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts September 11, 2014 40 RetirementReady® Funds The funds’ portfolios 7/31/14 Putnam RetirementReady 2055 Fund Shares Value Absolute Return Funds (10.4%)* Putnam Absolute Return 100 Fund Class Y ††† 1,389 $14,278 Putnam Absolute Return 300 Fund Class Y ††† — — Putnam Absolute Return 500 Fund Class Y ††† 4,441 51,870 Putnam Absolute Return 700 Fund Class Y ††† 14,134 175,966 Total Absolute Return Funds (cost $243,094) Asset Allocation Funds (89.2%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† — — Putnam Dynamic Asset Allocation Equity Fund Class Y ††† 130,602 1,712,193 Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 21,315 374,300 Total Asset Allocation Funds (cost $2,059,568) Fixed Income Funds (0.5%)* Putnam Money Market Fund Class A ††† 10,938 $10,938 Total Fixed Income Funds (cost $10,938) Total Investments (cost $2,313,600) * Percentages indicated are based on net assets of $2,338,895 Putnam RetirementReady 2050 Fund Shares Value Absolute Return Funds (10.7%)* Putnam Absolute Return 100 Fund Class Y ††† 10,847 $111,507 Putnam Absolute Return 300 Fund Class Y ††† — — Putnam Absolute Return 500 Fund Class Y ††† 23,115 269,987 Putnam Absolute Return 700 Fund Class Y ††† 73,554 915,748 Total Absolute Return Funds (cost $1,286,673) Asset Allocation Funds (88.9%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† — — Putnam Dynamic Asset Allocation Equity Fund Class Y ††† 609,064 7,984,833 Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 161,525 2,836,380 Total Asset Allocation Funds (cost $10,421,770) Fixed Income Funds (0.5%)* Putnam Money Market Fund Class A ††† 55,413 $55,413 Total Fixed Income Funds (cost $55,413) Total Investments (cost $11,763,856) * Percentages indicated are based on net assets of $12,171,109 RetirementReady® Funds 41 The funds’ portfolios 7/31/14 cont. Putnam RetirementReady 2045 Fund Shares Value Absolute Return Funds (11.4%)* Putnam Absolute Return 100 Fund Class Y ††† 29,296 $301,160 Putnam Absolute Return 300 Fund Class Y ††† — — Putnam Absolute Return 500 Fund Class Y ††† 35,126 410,275 Putnam Absolute Return 700 Fund Class Y ††† 111,791 1,391,798 Total Absolute Return Funds (cost $2,088,391) Asset Allocation Funds (88.2%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† — — Putnam Dynamic Asset Allocation Equity Fund Class Y ††† 688,679 9,028,580 Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 415,159 7,290,201 Total Asset Allocation Funds (cost $15,690,399) Fixed Income Funds (0.5%)* Putnam Money Market Fund Class A ††† 84,441 $84,441 Total Fixed Income Funds (cost $84,441) Total Investments (cost $17,863,231) * Percentages indicated are based on net assets of $18,502,580 Putnam RetirementReady 2040 Fund Shares Value Absolute Return Funds (13.1%)* Putnam Absolute Return 100 Fund Class Y ††† 66,706 $685,738 Putnam Absolute Return 300 Fund Class Y ††† — — Putnam Absolute Return 500 Fund Class Y ††† 58,167 679,393 Putnam Absolute Return 700 Fund Class Y ††† 152,847 1,902,949 Total Absolute Return Funds (cost $3,241,134) Asset Allocation Funds (86.5%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† — — Putnam Dynamic Asset Allocation Equity Fund Class Y ††† 536,971 7,039,686 Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 828,873 14,555,016 Total Asset Allocation Funds (cost $20,567,924) Fixed Income Funds (0.5%)* Putnam Money Market Fund Class A ††† 113,705 $113,705 Total Fixed Income Funds (cost $113,705) Total Investments (cost $23,922,763) * Percentages indicated are based on net assets of $24,970,950 42 RetirementReady® Funds The funds’ portfolios 7/31/14 cont. Putnam RetirementReady 2035 Fund Shares Value Absolute Return Funds (17.1%)* Putnam Absolute Return 100 Fund Class Y ††† 87,355 $898,011 Putnam Absolute Return 300 Fund Class Y ††† 23,348 252,857 Putnam Absolute Return 500 Fund Class Y ††† 131,020 1,530,315 Putnam Absolute Return 700 Fund Class Y ††† 270,222 3,364,265 Total Absolute Return Funds (cost $5,977,187) Asset Allocation Funds (80.8%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† 140,902 $2,054,356 Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† — — Putnam Dynamic Asset Allocation Equity Fund Class Y ††† 191,218 2,506,864 Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 1,367,370 24,011,015 Total Asset Allocation Funds (cost $26,762,321) Fixed Income Funds (2.1%)* Putnam Money Market Fund Class A ††† 737,332 $737,332 Total Fixed Income Funds (cost $737,332) Total Investments (cost $33,476,840) * Percentages indicated are based on net assets of $35,347,603 Putnam RetirementReady 2030 Fund Shares Value Absolute Return Funds (24.0%)* Putnam Absolute Return 100 Fund Class Y ††† 141,216 $1,451,700 Putnam Absolute Return 300 Fund Class Y ††† 122,161 1,323,000 Putnam Absolute Return 500 Fund Class Y ††† 211,656 2,472,144 Putnam Absolute Return 700 Fund Class Y ††† 441,886 5,501,487 Total Absolute Return Funds (cost $10,615,695) Asset Allocation Funds (72.8%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† 852,965 $12,436,228 Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† — — Putnam Dynamic Asset Allocation Equity Fund Class Y ††† — — Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 1,145,409 20,113,380 Total Asset Allocation Funds (cost $30,210,125) Fixed Income Funds (3.2%)* Putnam Money Market Fund Class A ††† 1,427,959 $1,427,959 Total Fixed Income Funds (cost $1,427,959) Total Investments (cost $42,253,779) * Percentages indicated are based on net assets of $44,715,630 RetirementReady® Funds 43 The funds’ portfolios 7/31/14 cont. Putnam RetirementReady 2025 Fund Shares Value Absolute Return Funds (32.8%)* Putnam Absolute Return 100 Fund Class Y ††† 191,667 $1,970,334 Putnam Absolute Return 300 Fund Class Y ††† 276,550 2,995,037 Putnam Absolute Return 500 Fund Class Y ††† 318,733 3,722,797 Putnam Absolute Return 700 Fund Class Y ††† 493,499 6,144,068 Total Absolute Return Funds (cost $14,664,689) Asset Allocation Funds (63.0%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† 1,534,004 $22,365,779 Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† 81,815 908,964 Putnam Dynamic Asset Allocation Equity Fund Class Y ††† — — Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 297,558 5,225,124 Total Asset Allocation Funds (cost $26,592,119) Fixed Income Funds (4.3%)* Putnam Money Market Fund Class A ††† 1,946,957 $1,946,957 Total Fixed Income Funds (cost $1,946,957) Total Investments (cost $43,203,765) * Percentages indicated are based on net assets of $45,268,840 Putnam RetirementReady 2020 Fund Shares Value Absolute Return Funds (43.2%)* Putnam Absolute Return 100 Fund Class Y ††† 210,297 $2,161,852 Putnam Absolute Return 300 Fund Class Y ††† 390,521 4,229,340 Putnam Absolute Return 500 Fund Class Y ††† 516,808 6,036,321 Putnam Absolute Return 700 Fund Class Y ††† 351,730 4,379,034 Total Absolute Return Funds (cost $16,636,922) Asset Allocation Funds (51.4%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† 959,655 $13,991,767 Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† 540,407 6,003,926 Putnam Dynamic Asset Allocation Equity Fund Class Y ††† — — Putnam Dynamic Asset Allocation Growth Fund Class Y ††† — — Total Asset Allocation Funds (cost $18,783,476) Fixed Income Funds (5.5%)* Putnam Money Market Fund Class A ††† 2,139,225 $2,139,225 Total Fixed Income Funds (cost $2,139,225) Total Investments (cost $37,559,623) * Percentages indicated are based on net assets of $38,931,051 44 RetirementReady® Funds The funds’ portfolios 7/31/14 cont. Putnam RetirementReady 2015 Fund Shares Value Absolute Return Funds (55.1%)* Putnam Absolute Return 100 Fund Class Y ††† 220,373 $2,265,431 Putnam Absolute Return 300 Fund Class Y ††† 466,536 5,052,590 Putnam Absolute Return 500 Fund Class Y ††† 630,718 7,366,792 Putnam Absolute Return 700 Fund Class Y ††† 96,600 1,202,669 Total Absolute Return Funds (cost $15,769,425) Asset Allocation Funds (39.0%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† 182,693 $2,663,665 Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† 772,736 8,585,095 Putnam Dynamic Asset Allocation Equity Fund Class Y ††† — — Putnam Dynamic Asset Allocation Growth Fund Class Y ††† — — Total Asset Allocation Funds (cost $10,822,919) Fixed Income Funds (6.0%)* Putnam Money Market Fund Class A ††† 1,727,855 $1,727,855 Total Fixed Income Funds (cost $1,727,855) Total Investments (cost $28,320,199) * Percentages indicated are based on net assets of $28,857,274 Putnam Retirement Income Fund Lifestyle 1 Shares Value Absolute Return Funds (60.2%)* Putnam Absolute Return 100 Fund Class Y ††† 168,225 $1,729,351 Putnam Absolute Return 300 Fund Class Y ††† 374,673 4,057,707 Putnam Absolute Return 500 Fund Class Y ††† 488,948 5,710,914 Putnam Absolute Return 700 Fund Class Y ††† — — Total Absolute Return Funds (cost $11,383,818) Asset Allocation Funds (33.9%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† 583,216 6,479,527 Putnam Dynamic Asset Allocation Equity Fund Class Y ††† — — Putnam Dynamic Asset Allocation Growth Fund Class Y ††† — — Total Asset Allocation Funds (cost $6,277,953) Fixed Income Funds (6.0%)* Putnam Money Market Fund Class A ††† 1,142,275 $1,142,275 Total Fixed Income Funds (cost $1,142,275) Total Investments (cost $18,804,046) * Percentages indicated are based on net assets of $19,115,153 RetirementReady® Funds 45 The funds’ portfolios 7/31/14 cont. Notes to the funds’ portfolios Unless noted otherwise, the notes to the funds’ portfolios are for the close of each fund’s reporting period, which ran from August 1, 2013 through July 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements andDisclosures. ††† Affiliated Company (Note 5). ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of each fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds’ net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Total Putnam RetirementReady 2055 Fund $2,339,545 $— $— $2,339,545 Putnam RetirementReady 2050 Fund 12,173,868 — — 12,173,868 Putnam RetirementReady 2045 Fund 18,506,455 — — 18,506,455 Putnam RetirementReady 2040 Fund 24,976,487 — — 24,976,487 Putnam RetirementReady 2035 Fund 35,355,015 — — 35,355,015 Putnam RetirementReady 2030 Fund 44,725,898 — — 44,725,898 Putnam RetirementReady 2025 Fund 45,279,060 — — 45,279,060 Putnam RetirementReady 2020 Fund 38,941,465 — — 38,941,465 Putnam RetirementReady 2015 Fund 28,864,097 — — 28,864,097 Putnam Retirement Income Fund Lifestyle 1 19,119,774 — — 19,119,774 The accompanying notes are an integral part of these financial statements. 46RetirementReady® Funds Statements of assets and liabilities 7/31/14 Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement- Ready Ready Ready Ready Ready ASSETS 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund Investments in affiliated underlying Putnam Funds, at value (Notes 1 and 5) $2,339,545 $12,173,868 $18,506,455 $24,976,487 $35,355,015 Receivable for income distributions from underlying Putnam Fund shares — — — 1 7 Receivable for shares of the fund sold 3,898 7,993 5,036 20,260 31,130 Receivable for investments sold 3,749 340,236 17,316 86,725 61,168 Prepaid asset 15,517 30,120 13,088 12,742 12,812 Receivable from Manager (Note 2) — — 4,895 11,589 19,001 Total assets LIABILITIES Payable for shares of the fund repurchased — 336,561 9,834 79,832 54,840 Payable for investments purchased 7,648 11,669 12,518 27,154 37,465 Payable for distribution fees (Note 2) 649 2,759 3,875 5,537 7,412 Payable for reports to shareholders 1,564 2,707 3,293 4,434 4,330 Payable for auditing and tax fee 1,371 8,884 12,773 17,627 25,209 Other accrued expenses 1,323 1,764 1,917 2,270 2,274 Deferred reimbursal from Manager (Note 2) 11,259 16,764 — — — Total liabilities Net assets REPRESENTED BY Paid-in-capital (unlimited shares authorized) (Notes 1 and 4) $2,145,555 $14,717,860 $24,688,411 $32,753,999 $46,413,391 Undistributed net investment income (Distributions in excess of net investment income) (Note 1) (3,238) 29,999 272,548 279,759 475,290 Accumulated net realized gain (loss) on investments (Note 1) 170,633 (2,986,762) (7,101,603) (9,116,532) (13,419,253) Net unrealized appreciation of investments 25,945 410,012 643,224 1,053,724 1,878,175 Total — Representing net assets applicable to capital outstanding (Continued on next page) Retirement Ready® Funds 47 Statements of assets and liabilities 7/31/14 cont. Putnam Putnam Putnam Putnam Putnam COMPUTATION OF Retirement- Retirement- Retirement- Retirement- Retirement- NET ASSET VALUE Ready Ready Ready Ready Ready AND OFFERING PRICE 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund Computation of net asset value, offering price and redemption price Class A Net Assets $568,374 $4,423,145 $9,372,626 $12,384,463 $17,698,732 Number of shares outstanding 47,296 260,369 496,979 603,917 856,780 Net asset value and redemption price $12.02 $16.99 $18.86 $20.51 $20.66 Offering price per class A share (100/94.25 of Class A net asset value)* $12.75 $18.03 $20.01 $21.76 $21.92 Computation of net asset value and offering price Class B Net Assets $54,974 $283,662 $273,577 $698,411 $1,061,258 Number of shares outstanding 4,607 16,924 15,804 36,733 55,646 Net asset value and offering price*** $11.93 $16.76 $17.31 $19.01 $19.07 Computation of net asset value and offering price Class C Net Assets $391,396 $409,216 $401,178 $632,281 $654,551 Number of shares outstanding 33,092 24,596 23,078 33,575 34,304 Net asset value and offering price*** $11.83 $16.64 $17.38 $18.83 $19.08 Computation of net asset value, offering price and redemption price Class M Net Assets $29,818 $51,817 $127,667 $78,236 $298,457 Number of shares outstanding 2,488 3,023 6,954 4,039 14,984 Net asset value and redemption price $11.98 $17.14 $18.36 $19.37 $19.92 Offering price per class M share (100/96.50 of Class M net asset value)* $12.41 $17.76 $19.03 $20.07 $20.64 Computation of net asset value, offering price and redemption price Class R Net Assets $281,660 $2,553,486 $2,783,914 $3,893,641 $4,334,288 Number of shares outstanding 23,517 152,683 144,630 185,561 218,325 Net asset value, offering price and redemption value $11.98 $16.72 $19.25 $20.98 $19.85 Computation of net asset value, offering price and redemption price Class Y Net Assets $1,012,673 $4,449,783 $5,543,618 $7,283,918 $11,300,317 Number of shares outstanding 83,947 261,000 249,106 306,703 474,104 Net asset value, offering price and redemption value $12.06 $17.05 $22.25 $23.75 $23.84 Cost of investments (Note 1) $2,313,600 $11,763,856 $17,863,231 $23,922,763 $33,476,840 * On retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. *** Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. 48 Retirement Ready® Funds Statements of assets and liabilities 7/31/14 cont. Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement Ready Ready Ready Ready Income Fund ASSETS 2030 Fund 2025 Fund 2020 Fund 2015 Fund Lifestyle 1 Investments in affiliated underlying Putnam Funds, at value (Notes 1 and 5) $44,725,898 $45,279,060 $38,941,465 $28,864,097 $19,119,774 Receivable for income distributions from underlying Putnam Fund shares 12 16 18 15 10 Receivable for shares of the fund sold 19,642 15,002 11,492 4,645 3,844 Receivable for investments sold 36,701 10,732 21,310 2,505 70,987 Prepaid asset 12,842 12,841 12,954 12,890 13,362 Receivable from Manager (Note 2) 27,514 29,163 23,555 12,676 8,654 Total assets LIABILITIES Payable for shares of the fund repurchased 29,051 — 13,870 — 68,435 Payable for investments purchased 27,304 25,750 18,951 7,165 6,406 Payable for distribution fees (Note 2) 10,268 10,220 10,414 6,823 4,720 Payable for reports to shareholders 5,085 5,582 5,062 3,735 3,755 Payable for auditing and tax fee 32,717 33,745 29,002 19,786 16,348 Other accrued expenses 2,554 2,677 2,444 2,045 1,814 Total liabilities Net assets REPRESENTED BY Paid-in-capital (unlimited shares authorized) (Notes 1 and 4) $60,219,722 $66,074,416 $64,613,627 $52,410,737 $25,587,549 Undistributed net investment income (Note 1) 566,795 643,453 596,547 457,279 3,843 Accumulated net realized loss on investments (Note 1) (18,543,006) (23,524,324) (27,660,965) (24,554,640) (6,791,967) Net unrealized appreciation of investments 2,472,119 2,075,295 1,381,842 543,898 315,728 Total — Representing net assets applicable to capital outstanding (Continued on next page) Retirement Ready® Funds 49 Statements of assets and liabilities 7/31/14 cont. Putnam Putnam Putnam Putnam Putnam COMPUTATION OF Retirement- Retirement- Retirement- Retirement- Retirement NET ASSET VALUE Ready Ready Ready Ready Income Fund AND OFFERING PRICE 2030 Fund 2025 Fund 2020 Fund 2015 Fund Lifestyle 1 Computation of net asset value, offering price and redemption price Class A Net Assets $23,180,237 $27,542,893 $25,336,028 $19,710,575 $15,527,127 Number of shares outstanding 1,138,877 1,335,494 1,377,043 1,094,988 887,573 Net asset value and redemption price $20.35 $20.62 $18.40 $18.00 $17.49 Offering price per class A share (100/94.25 of Class A net asset value)* $21.59 $21.88 $19.52 $19.10 N/A Offering price per class A share (100/96.00 of Class A net asset value)** N/A N/A N/A N/A $18.22 Computation of net asset value and offering price Class B Net Assets $1,230,798 $981,726 $1,380,162 $785,711 $274,033 Number of shares outstanding 63,599 50,923 78,069 45,157 15,826 Net asset value and offering price*** $19.35 $19.28 $17.68 $17.40 $17.32 Computation of net asset value and offering price Class C Net Assets $1,060,478 $1,243,600 $1,587,469 $689,338 $709,512 Number of shares outstanding 54,774 64,534 89,498 39,578 40,874 Net asset value and offering price*** $19.36 $19.27 $17.74 $17.42 $17.36 Computation of net asset value, offering price and redemption price Class M Net Assets $222,243 $188,118 $153,799 $149,670 $331,811 Number of shares outstanding 11,250 9,611 8,520 8,429 18,922 Net asset value and redemption price $19.75 $19.57 $18.05 $17.76 $17.54 Offering price per class M share (100/96.50 of Class M net asset value)* $20.47 $20.28 $18.70 $18.40 N/A Offering price per class M share (100/96.75 of Class M net asset value)* N/A N/A N/A N/A $18.13 Computation of net asset value, offering price and redemption price Class R Net Assets $7,296,441 $5,442,373 $5,348,488 $2,905,844 $1,069,469 Number of shares outstanding 378,430 282,314 302,329 167,315 61,166 Net asset value, offering price and redemption value $19.28 $19.28 $17.69 $17.37 $17.48 Computation of net asset value, offering price and redemption price Class Y Net Assets $11,725,433 $9,870,130 $5,125,105 $4,616,136 $1,203,201 Number of shares outstanding 507,758 476,445 250,068 255,797 68,554 Net asset value, offering price and redemption value $23.09 $20.72 $20.49 $18.05 $17.55 Cost of investments (Note 1) $42,253,779 $43,203,765 $37,559,623 $28,320,199 $18,804,046 * On retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** On retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. *** Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 50Retirement Ready® Funds Statements of operations Year ended 7/31/14 Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement- Ready Ready Ready Ready Ready INVESTMENT INCOME 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund Income distributions from underlying Putnam Fund shares (Note 5) $17,810 $118,126 $190,802 $303,769 $500,267 EXPENSES Distribution fees (Note 2) 4,604 29,171 39,759 59,811 79,073 Blue sky fees 50,950 37,297 54,129 53,740 54,049 Auditing and tax fees 1,371 8,884 12,773 17,626 25,209 Reports to shareholders 2,389 4,087 4,695 6,633 6,390 Other 1,335 2,198 2,472 2,996 3,123 Fees waived and reimbursed by Manager (Note 2) (56,045) (52,466) (74,069) (80,995) (88,771) Total expenses Net investment income Net realized gain on sale of underlying Putnam Fund shares (Notes 1 and 3) 147,432 1,189,856 1,864,704 2,658,991 3,306,149 Capital gain distribution from underlying Putnam Fund shares (Note 5) 93,845 525,727 557,533 448,580 166,487 Net unrealized depreciation of underlying Putnam Fund shares during the period (23,429) (251,893) (434,693) (492,824) (122,717) Net gain on investments Net increase in net assets resulting from operations Retirement Ready® Funds 51 Statements of operations Year ended 7/31/14 cont. Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement Ready Ready Ready Ready Income Fund INVESTMENT INCOME 2030 Fund 2025 Fund 2020 Fund 2015 Fund Lifestyle 1 Income distributions from underlying Putnam Fund shares (Note 5) $683,731 $767,005 $718,930 $538,845 $528,697 EXPENSES Distribution fees (Note 2) 110,714 112,768 113,083 73,268 53,654 Blue sky fees 54,325 54,323 54,462 54,082 54,904 Auditing and tax fees 32,717 33,745 29,002 19,786 16,348 Reports to shareholders 7,268 7,681 6,861 5,105 4,839 Other 3,603 3,807 3,355 2,679 2,286 Fees waived and reimbursed by Manager (Note 2) (97,913) (99,556) (93,680) (81,652) (78,377) Total expenses Net investment income Net realized gain on sale of underlying Putnam Fund shares (Notes 1 and 3) 4,009,263 3,041,419 1,853,947 890,449 222,439 Net unrealized appreciation (depreciation) of underlying Putnam Fund shares during the period (207,775) 175,469 228,754 41,032 382,386 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 52 Retirement Ready® Funds Statements of changes in net assets Putnam RetirementReady 2055 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/14 Year ended 7/31/13 Operations: Net investment income $13,206 $7,244 Net realized gain on underlying Putnam Fund shares 241,277 148,127 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares (23,429) 25,868 Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (17,784) (7,307) Class B (835) (334) Class C (2,820) (546) Class M (768) (144) Class R (2,204) (252) Class Y (26,387) (6,450) Net realized short-term gain on investments Class A (32,950) — Class B (1,937) — Class C (6,063) — Class M (1,646) — Class R (4,209) — Class Y (45,477) — From net realized long-term gain on investments Class A (18,691) (2,283) Class B (1,099) (140) Class C (3,440) (255) Class M (934) (64) Class R (2,388) (93) Class Y (25,797) (1,809) Increase from capital share transactions (Note 4) 1,030,136 524,604 Total increase in net assets NET ASSETS Beginning of year 1,273,134 586,968 End of year Distributions in excess of net investment income, respectively, end of period $(3,238) $(1,352) Retirement Ready® Funds 53 Statements of changes in net assets cont. Putnam RetirementReady 2050 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/14 Year ended 7/31/13 Operations: Net investment income $88,955 $72,675 Net realized gain on underlying Putnam Fund shares 1,715,583 1,006,155 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares (251,893) 709,044 Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (115,160) (51,151) Class B (5,022) (879) Class C (6,669) (970) Class M (725) (161) Class R (51,405) (12,884) Class Y (116,083) (37,120) Increase from capital share transactions (Note 4) 255,119 1,696,020 Total increase in net assets NET ASSETS Beginning of year 10,658,409 7,277,680 End of year Undistributed net investment income, respectively, end of period $29,999 $39,176 54 Retirement Ready® Funds Statements of changes in net assets cont. Putnam RetirementReady 2045 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/14 Year ended 7/31/13 Operations: Net investment income $151,043 $109,524 Net realized gain on underlying Putnam Fund shares 2,422,237 1,298,160 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares (434,693) 1,037,688 Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (108,891) (168,001) Class B (2,407) (5,359) Class C (2,720) (3,545) Class M (225) (415) Class R (30,451) (28,004) Class Y (74,839) (81,839) Increase from capital share transactions (Note 4) 1,778,451 1,972,344 Total increase in net assets NET ASSETS Beginning of year 14,805,075 10,674,522 End of year Undistributed net investment income, respectively, end of period $272,548 $132,191 Retirement Ready® Funds 55 Statements of changes in net assets cont. Putnam RetirementReady 2040 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/14 Year ended 7/31/13 Operations: Net investment income $243,958 $157,504 Net realized gain on underlying Putnam Fund shares 3,107,571 1,883,059 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares (492,824) 1,303,307 Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (162,907) (175,542) Class B (6,448) (7,777) Class C (5,015) (2,824) Class M (680) (674) Class R (41,182) (42,406) Class Y (96,178) (70,835) Increase from capital share transactions (Note 4) 1,512,310 2,792,013 Total increase in net assets NET ASSETS Beginning of year 20,912,345 15,076,520 End of year Undistributed net investment income, respectively, end of period $279,759 $180,177 56 Retirement Ready® Funds Statements of changes in net assets cont. Putnam RetirementReady 2035 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/14 Year ended 7/31/13 Operations: Net investment income $421,194 $246,829 Net realized gain on underlying Putnam Fund shares 3,472,636 2,988,825 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares (122,717) 1,249,241 Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (125,654) (177,387) Class B (3,132) (4,254) Class C (1,561) (2,715) Class M (1,541) (313) Class R (27,133) (33,912) Class Y (104,339) (83,524) Increase from capital share transactions (Note 4) 1,729,400 3,087,999 Total increase in net assets NET ASSETS Beginning of year 30,110,450 22,839,661 End of year Undistributed net investment income, respectively, end of period $475,290 $255,092 Retirement Ready® Funds 57 Statements of changes in net assets cont. Putnam RetirementReady 2030 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/14 Year ended 7/31/13 Operations: Net investment income $573,017 $332,982 Net realized gain on underlying Putnam Fund shares 4,009,263 3,335,418 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares (207,775) 1,372,909 Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (168,869) (184,029) Class B (1,386) (3,230) Class C (1,748) (2,307) Class M (1,280) (446) Class R (43,677) (41,139) Class Y (114,691) (84,720) Increase from capital share transactions (Note 4) 1,096,844 4,038,813 Total increase in net assets NET ASSETS Beginning of year 39,575,932 30,811,681 End of year Undistributed net investment income, respectively, end of period $566,795 $325,429 58 Retirement Ready® Funds Statements of changes in net assets cont. Putnam RetirementReady 2025 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/14 Year ended 7/31/13 Operations: Net investment income $654,237 $438,838 Net realized gain on underlying Putnam Fund shares 3,041,419 3,820,701 Net unrealized appreciation on underlying Putnam Fund shares 175,469 461,711 Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (234,395) (388,400) Class B (2,691) (7,930) Class C (4,620) (5,097) Class M (709) (2,783) Class R (41,648) (49,618) Class Y (149,247) (141,043) Increase (decrease) from capital share transactions (Note 4) (744,294) 584,962 Total increase in net assets NET ASSETS Beginning of year 42,575,319 37,863,978 End of year Undistributed net investment income, respectively, end of period $643,453 $422,526 Retirement Ready® Funds 59 Statements of changes in net assets cont. Putnam RetirementReady 2020 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/14 Year ended 7/31/13 Operations: Net investment income $605,847 $388,891 Net realized gain on underlying Putnam Fund shares 1,853,947 2,561,770 Net unrealized appreciation on underlying Putnam Fund shares 228,754 134,346 Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (241,128) (521,332) Class B (5,411) (14,838) Class C (5,040) (11,717) Class M (798) (1,918) Class R (46,057) (59,037) Class Y (85,114) (73,667) Increase (decrease) from capital share transactions (Note 4) (44,848) 341,277 Total increase in net assets NET ASSETS Beginning of year 36,670,899 33,927,124 End of year Undistributed net investment income, respectively, end of period $596,547 $374,248 60Retirement Ready® Funds Statements of changes in net assets cont. Putnam RetirementReady 2015 Fund — TOTAL INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/14 Year ended 7/31/13 Operations: Net investment income $465,577 $280,499 Net realized gain on underlying Putnam Fund shares 890,449 1,516,989 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 41,032 (191,376) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (184,066) (399,633) Class B (5,302) (5,027) Class C (2,638) (4,258) Class M (854) (2,199) Class R (27,571) (48,642) Class Y (57,860) (39,651) Increase (decrease) from capital share transactions (Note 4) 2,650,557 (2,021,225) Total increase (decrease) in net assets NET ASSETS Beginning of year 25,087,950 26,002,473 End of year Undistributed net investment income, respectively, end of period $457,279 $269,993 Retirement Ready® Funds 61 Statements of changes in net assets cont. Putnam Retirement Income Fund Lifestyle 1 — TOTAL INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/14 Year ended 7/31/13 Operations: Net investment income $475,043 $244,429 Net realized gain on underlying Putnam Fund shares 222,439 1,273,748 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 382,386 (494,998) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (286,492) (198,682) Class B (2,683) (1,285) Class C (10,764) (4,109) Class M (5,716) (2,657) Class R (18,288) (10,499) Class Y (151,578) (27,025) Increase (decrease) from capital share transactions (Note 4) (5,565,043) 2,033,695 Total increase (decrease) in net assets NET ASSETS Beginning of year 24,075,849 21,263,232 End of year Undistributed net investment income, respectively, end of period $3,843 $4,321 The accompanying notes are an integral part of these financial statements. 62 Retirement Ready® Funds This page left blank intentionally. RetirementReady® Funds 63 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2055 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income on investments tions of period value (%) b (in thousands) (%) c,d (%) d (%) Class A July 31, 2014 .09 1.56 (.33) (.97) .25 .76 202 July 31, 2013 .08 2.10 (.18) (.06) .25 .79 183 July 31, 2012 .02 (.02) — e (.26) (.10) .25 .26 167 July 31, 2011† — e .83 (.65) (.09) * .17* (.01)* 101* Class B July 31, 2014 (.03) 1.58 (.27) (.97) 1.00 (.23) 202 July 31, 2013 .01 2.09 (.14) (.06) 28 1.00 .12 183 July 31, 2012 (.05) (.02) (.16) (.10) 12 1.00 (.56) 167 July 31, 2011† .12 .67 (.65) (.09) * 17 .67* 1.13* 101* Class C July 31, 2014 (.04) 1.59 (.29) (.97) 1.00 (.35) 202 July 31, 2013 — e 2.07 (.12) (.06) 74 1.00 (.01) 183 July 31, 2012 (.06) — e (.24) (.10) 36 1.00 (.58) 167 July 31, 2011† .16 .63 (.65) (.09) * 15 .67* 1.58* 101* Class M July 31, 2014 .02 1.57 (.29) (.97) .75 .18 202 July 31, 2013 — e 2.12 (.13) (.06) 29 .75 .01 183 July 31, 2012 (.03) (.01) (.20) (.10) 11 .75 (.30) 167 July 31, 2011† .21 .59 (.65) (.09) * 12 .50* 2.02* 101* Class R July 31, 2014 .03 1.59 (.32) (.97) .50 .21 202 July 31, 2013 .05 2.10 (.16) (.06) 52 .50 .42 183 July 31, 2012 — e (.02) (.24) (.10) 15 .50 (.04) 167 July 31, 2011† .23 .59 (.65) (.09) * 11 .33* 2.23* 101* Class Y July 31, 2014 .13 1.56 (.36) (.97) — 1.13 202 July 31, 2013 .11 2.09 (.20) (.06) — 1.05 183 July 31, 2012 .03 — e (.28) (.10) — .27 167 July 31, 2011† .18 .68 (.66) (.09) * 28 — 1.73* 101* See page 84 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 64 RetirementReady® Funds RetirementReady® Funds 65 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2050 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment distribu- Redemption value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income tions fees of period value (%) b (in thousands) (%) c,d (%) d (%) Class A July 31, 2014 .12 2.06 (.41) — .25 .76 100 July 31, 2013 .12 2.69 (.17) — .25 .87 104 July 31, 2012 .02 .15 (.45) — .25 .19 61 July 31, 2011 .36 1.56 (.94) — .25 2.84 72 July 31, 2010 .66 .90 (1.87) — e .25 5.36 86 Class B July 31, 2014 — e 2.03 (.32) — 1.00 (.01) 100 July 31, 2013 .01 2.66 (.07) — 1.00 .06 104 July 31, 2012 (.06) .13 (.38) — 1.00 (.54) 61 July 31, 2011 .20 1.61 (.82) — 1.00 1.56 72 July 31, 2010 .67 .79 (1.78) — e 1.00 5.45 86 Class C July 31, 2014 .01 2.01 (.34) — 1.00 .04 100 July 31, 2013 — e 2.66 (.09) — 1.00 (.02) 104 July 31, 2012 (.07) .15 (.37) — 1.00 (.57) 61 July 31, 2011 .20 1.60 (.86) — 87 1.00 1.61 72 July 31, 2010 .54 .92 (1.80) — e 65 1.00 4.44 86 Class M July 31, 2014 .03 2.09 (.35) — .75 .15 100 July 31, 2013 .04 2.72 (.10) — 31 .75 .26 104 July 31, 2012 (.06) .19 (.16) — 18 .75 (.48) 61 July 31, 2011 .24 1.60 (.89) — 90 .75 1.85 72 July 31, 2010 .60 .89 (1.82) — e 57 .75 4.92 86 Class R July 31, 2014 .07 2.03 (.38) — .50 .43 100 July 31, 2013 .07 2.66 (.14) — .50 .53 104 July 31, 2012 (.01) .14 (.44) — .50 (.06) 61 July 31, 2011 .26 1.60 (.91) — .50 2.08 72 July 31, 2010 .62 .91 (1.86) — e .50 5.09 86 Class Y July 31, 2014 .18 2.05 (.45) — — 1.08 100 July 31, 2013 .14 2.71 (.20) — — .97 104 July 31, 2012 .05 .15 (.49) — — .41 61 July 31, 2011 .32 1.64 (.97) — — 2.48 72 July 31, 2010 .76 .84 (1.90) — e — 6.11 86 See page 84 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 66 RetirementReady® Funds RetirementReady® Funds 67 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2045 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment distribu- Redemption value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income tions fees of period value (%) b (in thousands) (%) c,d (%) d (%) Class A July 31, 2014 .15 2.19 (.25) — .25 .84 92 July 31, 2013 .14 2.87 (.38) — .25 .90 86 July 31, 2012 .04 .16 (.43) — .25 .29 47 July 31, 2011 .40 1.71 (.98) — .25 2.77 48 July 31, 2010 .70 1.02 (1.71) — e .25 5.16 76 Class B July 31, 2014 .03 2.00 (.15) — 1.00 .19 92 July 31, 2013 .04 2.63 (.30) — 1.00 .29 86 July 31, 2012 (.07) .15 (.34) — 1.00 (.55) 47 July 31, 2011 .23 1.63 (.88) — 1.00 1.76 48 July 31, 2010 .62 .90 (1.63) — e 1.00 4.86 76 Class C July 31, 2014 .01 2.02 (.16) — 1.00 .07 92 July 31, 2013 — e 2.69 (.34) — 1.00 .02 86 July 31, 2012 (.07) .16 (.35) — 62 1.00 (.53) 47 July 31, 2011 .24 1.64 (.92) — 41 1.00 1.81 48 July 31, 2010 .54 1.00 (1.64) — e 22 1.00 4.21 76 Class M July 31, 2014 (.04) 2.23 (.17) — .75 (.23) 92 July 31, 2013 .06 2.81 (.34) — 21 .75 .38 86 July 31, 2012 (.03) .16 (.40) — 13 .75 (.19) 47 July 31, 2011 .28 1.72 (.93) — 9 .75 2.01 48 July 31, 2010 .63 1.00 (1.65) — e 6 .75 4.71 76 Class R July 31, 2014 .12 2.22 (.22) — .50 .65 92 July 31, 2013 .09 2.95 (.35) — .50 .54 86 July 31, 2012 .01 .16 (.41) — .50 .04 47 July 31, 2011 .35 1.77 (.96) — .50 2.36 48 July 31, 2010 .61 1.10 (1.68) — e .50 4.42 76 Class Y July 31, 2014 .27 2.53 (.29) — — 1.25 92 July 31, 2013 .19 3.40 (.42) — — 1.04 86 July 31, 2012 .07 .20 (.47) — — .44 47 July 31, 2011 .47 2.02 (1.02) — — 2.82 48 July 31, 2010 .92 1.08 (1.75) — e — 5.88 76 See page 84 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 68RetirementReady® Funds RetirementReady® Funds 69 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2040 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment distribu- Redemption value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income tions fees of period value (%) b (in thousands) (%) c,d (%) d (%) Class A July 31, 2014 .21 2.24 (.28) — .25 1.04 90 July 31, 2013 .16 3.01 (.31) — .25 .94 84 July 31, 2012 .06 .17 (.34) — .25 .39 43 July 31, 2011 .46 1.78 (.88) — .25 2.98 45 July 31, 2010 .70 1.14 (1.53) — e .25 4.84 75 Class B July 31, 2014 .07 2.06 (.16) — 1.00 .40 90 July 31, 2013 .03 2.81 (.22) — 1.00 .16 84 July 31, 2012 (.05) .16 (.25) — 1.00 (.34) 43 July 31, 2011 .32 1.67 (.81) — 1.00 2.21 45 July 31, 2010 .52 1.12 (1.43) — e 1.00 3.83 75 Class C July 31, 2014 .04 2.08 (.21) — 1.00 .23 90 July 31, 2013 .02 2.79 (.22) — 1.00 .15 84 July 31, 2012 (.04) .16 (.28) — 1.00 (.32) 43 July 31, 2011 .27 1.70 (.80) — 1.00 1.88 45 July 31, 2010 .47 1.16 (1.47) — e 90 1.00 3.44 75 Class M July 31, 2014 .09 2.13 (.21) — .75 .50 90 July 31, 2013 .07 2.85 (.27) — 50 .75 .45 84 July 31, 2012 (.05) .20 (.21) — 26 .75 (.33) 43 July 31, 2011 .31 1.75 (.82) — 31 .75 2.11 45 July 31, 2010 .50 1.19 (1.48) — e 18 .75 3.58 75 Class R July 31, 2014 .16 2.30 (.24) — .50 .79 90 July 31, 2013 .11 3.08 (.27) — .50 .66 84 July 31, 2012 .02 .19 (.32) — .50 .14 43 July 31, 2011 .42 1.82 (.86) — .50 2.63 45 July 31, 2010 .57 1.28 (1.51) — e .50 3.86 75 Class Y July 31, 2014 .32 2.58 (.33) — — 1.40 90 July 31, 2013 .20 3.49 (.34) — — 1.00 84 July 31, 2012 .09 .22 (.39) — — .52 43 July 31, 2011 .53 2.07 (.92) — — 2.99 45 July 31, 2010 .86 1.26 (1.57) — e — 5.22 75 See page 84 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 70RetirementReady® Funds RetirementReady® Funds 71 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2035 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment distribu- Redemption value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income tions fees of period value (%) b (in thousands) (%) c,d (%) d (%) Class A July 31, 2014 .24 2.03 (.16) — .25 1.21 79 July 31, 2013 .17 2.76 (.21) — .25 1.00 86 July 31, 2012 .09 .15 (.42) — .25 .62 42 July 31, 2011 .52 1.67 (.68) — .25 3.32 45 July 31, 2010 .62 1.23 (.97) — e .25 4.29 65 Class B July 31, 2014 .10 1.85 (.05) — 1.00 .55 79 July 31, 2013 .02 2.57 (.10) — 1.00 .11 86 July 31, 2012 (.02) .14 (.33) — 1.00 (.12) 42 July 31, 2011 .35 1.58 (.59) — 1.00 2.40 45 July 31, 2010 .51 1.13 (.89) — e 1.00 3.74 65 Class C July 31, 2014 .09 1.87 (.05) — 1.00 .51 79 July 31, 2013 .02 2.57 (.12) — 1.00 .13 86 July 31, 2012 (.01) .13 (.33) — 1.00 (.07) 42 July 31, 2011 .34 1.60 (.60) — 1.00 2.33 45 July 31, 2010 .42 1.21 (.89) — e 1.00 3.08 65 Class M July 31, 2014 .14 1.96 (.11) — .75 .73 79 July 31, 2013 (.04) 2.79 (.14) — .75 (.24) 86 July 31, 2012 (.06) .24 — — — 32 .75 (.40) 42 July 31, 2011 .37 1.63 (.61) — 75 .75 2.45 45 July 31, 2010 .51 1.17 (.90) — e 65 .75 3.69 65 Class R July 31, 2014 .19 1.94 (.12) — .50 1.01 79 July 31, 2013 .12 2.66 (.18) — .50 .72 86 July 31, 2012 .05 .14 (.40) — .50 .37 42 July 31, 2011 .41 1.67 (.67) — .50 2.66 45 July 31, 2010 .45 1.31 (.94) — e .50 3.21 65 Class Y July 31, 2014 .37 2.30 (.20) — — 1.64 79 July 31, 2013 .21 3.21 (.25) — — 1.03 86 July 31, 2012 .14 .18 (.47) — — .78 42 July 31, 2011 .59 1.95 (.72) — — 3.24 45 July 31, 2010 .79 1.34 (1.00) — e — 4.78 65 See page 84 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 72 RetirementReady® Funds RetirementReady® Funds 73 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2030 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment distribu- Redemption value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income tions fees of period value (%) b (in thousands) (%) c,d (%) d (%) Class A July 31, 2014 .26 1.73 (.16) — .25 1.32 77 July 31, 2013 .17 2.36 (.17) — .25 1.01 80 July 31, 2012 .15 .14 (.35) — .25 1.00 41 July 31, 2011 .54 1.51 (.53) — .25 3.39 43 July 31, 2010 .53 1.31 (.60) — e .25 3.66 73 Class B July 31, 2014 .11 1.64 (.02) — 1.00 .58 77 July 31, 2013 .04 2.25 (.05) — 1.00 .23 80 July 31, 2012 .04 .12 (.25) — 1.00 .28 41 July 31, 2011 .38 1.47 (.44) — 1.00 2.48 43 July 31, 2010 .42 1.24 (.52) — e 1.00 3.00 73 Class C July 31, 2014 .10 1.66 (.04) — 1.00 .51 77 July 31, 2013 .04 2.25 (.06) — 1.00 .24 80 July 31, 2012 .04 .13 (.26) — 1.00 .29 41 July 31, 2011 .35 1.50 (.46) — 1.00 2.30 43 July 31, 2010 .29 1.39 (.54) — e 1.00 2.07 73 Class M July 31, 2014 .19 1.65 (.12) — .75 .98 77 July 31, 2013 .08 2.30 (.09) — .75 .47 80 July 31, 2012 — e .22 — — — 76 .75 .01 41 July 31, 2011 .43 1.46 (.46) — .75 2.80 43 July 31, 2010 .45 1.25 (.54) — e .75 3.21 73 Class R July 31, 2014 .20 1.64 (.12) — .50 1.07 77 July 31, 2013 .12 2.24 (.13) — .50 .75 80 July 31, 2012 .11 .13 (.34) — .50 .73 41 July 31, 2011 .46 1.46 (.54) — .50 3.04 43 July 31, 2010 .29 1.45 (.58) — e .50 2.09 73 Class Y July 31, 2014 .38 1.93 (.20) — — 1.70 77 July 31, 2013 .22 2.69 (.21) — — 1.12 80 July 31, 2012 .21 .16 (.40) — — 1.19 41 July 31, 2011 .62 1.73 (.57) — — 3.42 43 July 31, 2010 .71 1.40 (.64) — e — 4.32 73 See page 84 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 74 RetirementReady® Funds RetirementReady® Funds 75 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2025 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment distribu- Redemption value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income tions fees of period value (%) b (in thousands) (%) c,d (%) d (%) Class A July 31, 2014 .29 1.45 (.18) — .25 1.44 74 July 31, 2013 .20 1.92 (.27) — .25 1.12 89 July 31, 2012 .26 .15 (.56) — .25 1.54 43 July 31, 2011 .59 1.36 (.57) — .25 3.46 50 July 31, 2010 .56 1.41 (.53) — e .25 3.56 79 Class B July 31, 2014 .13 1.36 (.05) — 1.00 .71 74 July 31, 2013 .05 1.82 (.15) — 1.00 .32 89 July 31, 2012 .13 .14 (.46) — 1.00 .86 43 July 31, 2011 .42 1.30 (.46) — 1.00 2.64 50 July 31, 2010 .41 1.33 (.44) — e 1.00 2.77 79 Class C July 31, 2014 .13 1.36 (.09) — 1.00 .67 74 July 31, 2013 .05 1.82 (.14) — 1.00 .27 89 July 31, 2012 .13 .14 (.48) — 1.00 .80 43 July 31, 2011 .38 1.34 (.48) — 1.00 2.37 50 July 31, 2010 .36 1.39 (.45) — e 1.00 2.43 79 Class M July 31, 2014 .17 1.38 (.07) — .75 .88 74 July 31, 2013 .11 1.83 (.22) — .75 .64 89 July 31, 2012 .18 .13 (.48) — .75 1.12 43 July 31, 2011 .45 1.33 (.50) — .75 2.79 50 July 31, 2010 .48 1.33 (.50) — e .75 3.18 79 Class R July 31, 2014 .22 1.36 (.15) — .50 1.19 74 July 31, 2013 .14 1.81 (.23) — .50 .81 89 July 31, 2012 .21 .14 (.54) — .50 1.31 43 July 31, 2011 .49 1.31 (.57) — .50 3.04 50 July 31, 2010 .45 1.38 (.51) — e .50 3.01 79 Class Y July 31, 2014 .38 1.42 (.23) — — 1.91 74 July 31, 2013 .23 1.95 (.31) — — 1.26 89 July 31, 2012 .30 .15 (.62) — — 1.80 43 July 31, 2011 .60 1.41 (.61) — — 3.47 50 July 31, 2010 .67 1.34 (.57) — e — 4.24 79 See page 84 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 76 RetirementReady® Funds RetirementReady® Funds 77 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2020 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment distribu- Redemption value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income tions fees of period value (%) b (in thousands) (%) c,d (%) d (%) Class A July 31, 2014 .29 .98 (.18) — .25 1.60 75 July 31, 2013 .19 1.27 (.34) — .25 1.16 89 July 31, 2012 .30 .14 (.70) — .25 1.93 39 July 31, 2011 .54 1.03 (.56) — .25 3.34 55 July 31, 2010 .54 1.30 (.66) — e .25 3.54 84 Class B July 31, 2014 .15 .94 (.07) — 1.00 .84 75 July 31, 2013 .06 1.23 (.23) — 1.00 .37 89 July 31, 2012 .18 .13 (.61) — 1.00 1.17 39 July 31, 2011 .39 1.01 (.44) — 1.00 2.47 55 July 31, 2010 .42 1.25 (.57) — e 1.00 2.87 84 Class C July 31, 2014 .15 .95 (.07) — 1.00 .89 75 July 31, 2013 .06 1.23 (.23) — 1.00 .35 89 July 31, 2012 .18 .13 (.61) — 1.00 1.15 39 July 31, 2011 .33 1.07 (.44) — 1.00 2.08 55 July 31, 2010 .41 1.27 (.59) — e 1.00 2.75 84 Class M July 31, 2014 .20 .96 (.10) — .75 1.12 75 July 31, 2013 .10 1.26 (.25) — .75 .59 89 July 31, 2012 .24 .11 (.61) — .75 1.54 39 July 31, 2011 .46 1.00 (.48) — .75 2.91 55 July 31, 2010 .46 1.27 (.59) — e .75 3.08 84 Class R July 31, 2014 .23 .95 (.16) — .50 1.35 75 July 31, 2013 .14 1.23 (.30) — .50 .84 89 July 31, 2012 .26 .13 (.68) — .50 1.72 39 July 31, 2011 .48 1.01 (.58) — .50 3.06 55 July 31, 2010 .43 1.31 (.63) — e .50 2.89 84 Class Y July 31, 2014 .44 1.02 (.23) — — 2.20 75 July 31, 2013 .24 1.43 (.38) — — 1.27 89 July 31, 2012 .40 .13 (.75) — — 2.27 39 July 31, 2011 .61 1.18 (.61) — — 3.42 55 July 31, 2010 .69 1.37 (.70) — e — 4.10 84 See page 84 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 78 RetirementReady® Funds RetirementReady® Funds 79 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2015 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment distribu- Redemption value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income tions fees of period value (%) b (in thousands) (%) c,d (%) d (%) Class A July 31, 2014 .32 .66 (.19) — .25 1.79 87 July 31, 2013 .19 .84 (.33) — .25 1.14 80 July 31, 2012 .29 .10 (.81) — .25 1.79 40 July 31, 2011 .51 .79 (.59) — .25 3.06 55 July 31, 2010 .52 1.17 (.72) — e .25 3.25 90 Class B July 31, 2014 .19 .63 (.11) — 1.00 1.13 87 July 31, 2013 .05 .84 (.20) — 1.00 .28 80 July 31, 2012 .19 .07 (.71) — 1.00 1.18 40 July 31, 2011 .37 .77 (.47) — 1.00 2.27 55 July 31, 2010 .39 1.13 (.62) — e 1.00 2.51 90 Class C July 31, 2014 .17 .65 (.09) — 1.00 .98 87 July 31, 2013 .05 .83 (.18) — 1.00 .32 80 July 31, 2012 .21 .05 (.71) — 1.00 1.35 40 July 31, 2011 .37 .77 (.45) — 1.00 2.28 55 July 31, 2010 .32 1.21 (.66) — e 1.00 2.04 90 Class M July 31, 2014 .23 .65 (.10) — .75 1.30 87 July 31, 2013 .10 .84 (.25) — .75 .61 80 July 31, 2012 .20 .11 (.65) — .75 1.27 40 July 31, 2011 .41 .78 (.52) — .75 2.51 55 July 31, 2010 .41 1.18 (.65) — e .75 2.56 90 Class R July 31, 2014 .27 .64 (.16) — .50 1.61 87 July 31, 2013 .15 .81 (.29) — .50 .89 80 July 31, 2012 .25 .09 (.79) — .50 1.61 40 July 31, 2011 .46 .76 (.59) — .50 2.82 55 July 31, 2010 .41 1.20 (.72) — e .50 2.63 90 Class Y July 31, 2014 .41 .62 (.24) — — 2.34 87 July 31, 2013 .20 .88 (.37) — — 1.18 80 July 31, 2012 .35 .08 (.87) — — 2.14 40 July 31, 2011 .55 .79 (.64) — — 3.27 55 July 31, 2010 .58 1.16 (.76) — e — 3.60 90 See page 84 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 80 RetirementReady® Funds RetirementReady® Funds 81 Financial highlights (For a common share outstanding throughout the period) Putnam Retirement Income Fund Lifestyle 1 INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment distribu- Redemption value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income tions fees of period value (%) b (in thousands) (%) c,d (%) d (%) Class A July 31, 2014 .33 .52 (.34) — .25 1.90 98 July 31, 2013 .19 .58 (.18) — .25 1.14 138 July 31, 2012 .28 .09 (.28) — .25 1.78 40 July 31, 2011 .51 .39 (.47) — .25 3.16 38 July 31, 2010 .43 .96 (.44) — e .25 2.71 136 Class B July 31, 2014 .17 .55 (.26) — 1.00 1.01 98 July 31, 2013 .06 .58 (.12) — 1.00 .35 138 July 31, 2012 .17 .08 (.21) — 1.00 1.05 40 July 31, 2011 .39 .38 (.37) — 1.00 2.43 38 July 31, 2010 .30 .99 (.33) — e 42 1.00 1.91 136 Class C July 31, 2014 .20 .51 (.26) — 1.00 1.16 98 July 31, 2013 .05 .60 (.12) — 1.00 .28 138 July 31, 2012 .15 .10 (.21) — 1.00 .95 40 July 31, 2011 .41 .37 (.37) — 1.00 2.50 38 July 31, 2010 .26 1.02 (.32) — e 1.00 1.64 136 Class M July 31, 2014 .31 .50 (.29) — .50 1.77 98 July 31, 2013 .14 .59 (.14) — .50 .86 138 July 31, 2012 .24 .09 (.24) — .50 1.52 40 July 31, 2011 .38 .44 (.39) — .72 2.36 38 July 31, 2010 .35 .97 (.36) — e .75 2.22 136 Class R July 31, 2014 .30 .51 (.30) — .50 1.75 98 July 31, 2013 .15 .58 (.14) — .50 .92 138 July 31, 2012 .25 .07 (.24) — .50 1.55 40 July 31, 2011 .52 .34 (.43) — .50 3.22 38 July 31, 2010 .34 1.02 (.41) — e .50 2.18 136 Class Y July 31, 2014 .68 f .21 (.38) — — 3.96 f 98 July 31, 2013 .16 .66 (.22) — — .93 138 July 31, 2012 .34 .07 (.32) — — 2.14 40 July 31, 2011 .52 .41 (.50) — — 3.20 38 July 31, 2010 .49 .95 (.48) — e — 3.13 136 See page 84 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 82 RetirementReady® Funds RetirementReady® Funds 83 Financial highlights (Continued) * Not annualized. † For the period November 30, 2010 (commencement of operations) to July 31, 2011. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return does not reflect the effect of sales charges. c Expense ratios do not include expenses of the underlying funds. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation the expenses for the following periods reflect a reduction of the following based on each fund’s average net assets (Note 2): 7/31/14 7/31/13 7/31/12 7/31/11 7/31/10 Putnam RetirementReady 2055 Fund 3.14% 0.28% 7.30% 23.04% N/A Putnam RetirementReady 2050 Fund 0.45 0.13 0.15 0.22 0.13 Putnam RetirementReady 2045 Fund 0.45 0.12 0.12 0.18 0.08 Putnam RetirementReady 2040 Fund 0.35 0.12 0.12 0.17 0.08 Putnam RetirementReady 2035 Fund 0.27 0.11 0.11 0.08 0.08 Putnam RetirementReady 2030 Fund 0.23 0.11 0.11 0.08 0.08 Putnam RetirementReady 2025 Fund 0.23 0.11 0.10 0.08 0.08 Putnam RetirementReady 2020 Fund 0.25 0.11 0.10 0.08 0.08 Putnam RetirementReady 2015 Fund 0.32 0.11 0.11 0.07 0.07 Putnam Retirement Income Fund Lifestyle 1 0.37 0.12 0.12 0.07 0.25 e Amount represents less than $0.01 per share. f The net investment income and per share amount shown for the period ending July 31, 2014, may not correspond with the expected class specific differences for the period due to the timing of redemptions out of the class. The accompanying notes are an integral part of these financial statements. 84RetirementReady® Funds Notes to financial statements 7/31/14 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from August 1, 2013 through July 31, 2014. Each of the Putnam RetirementReady® Funds: Putnam RetirementReady 2055 Fund, Putnam RetirementReady 2050 Fund, Putnam RetirementReady 2045 Fund, Putnam RetirementReady 2040 Fund, Putnam RetirementReady 2035 Fund, Putnam RetirementReady 2030 Fund, Putnam RetirementReady 2025 Fund, Putnam RetirementReady 2020 Fund, Putnam RetirementReady 2015 Fund, and Putnam Retirement Income Fund Lifestyle 1 (collectively the funds) is a diversified series of Putnam RetirementReady® Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end investment company. Each fund, except the Putnam Retirement Income Fund Lifestyle 1, seeks capital appreciation and current income consistent with a decreasing emphasis on capital appreciation and an increasing emphasis on current income as it approaches its target date. Putnam Retirement Income Fund Lifestyle 1 seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital. Currently there are ten separate funds, of which nine have a target date specified by the calendar year in the name of each fund. The target dates are in five-year increments beginning with the year 2015. The tenth fund is named Putnam Retirement Income Fund Lifestyle 1. Amounts invested in each target date fund are allocated among underlying Putnam funds based on the fund’s target date. The target percentages for each target date fund gradually change over time based on the number of years that remain until the target date of the fund so that a fund’s asset allocation will become more conservative as the fund approaches its target date. The asset allocation of each target date fund is designed to provide an investment that Putnam Management believes is neither overly aggressive nor overly conservative for a typical investor planning to retire (or otherwise begin using the invested funds) in the target year. When a fund’s target percentages correspond to those of the Putnam Retirement Income Fund Lifestyle 1, which currently is expected to occur during the latter part of the target year, the fund will be merged into the Putnam Retirement Income Fund Lifestyle 1. These financial statements report on each fund, which may invest in certain Putnam Funds which are managed by Putnam Management. Each fund may invest in the following diversified funds: Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam Absolute Return 500 Fund, Putnam Absolute Return 700 Fund, Putnam Dynamic Asset Allocation Balanced Fund, Putnam Dynamic Asset Allocation Conservative Fund, Putnam Dynamic Asset Allocation Equity Fund, Putnam Dynamic Asset Allocation Growth Fund and Putnam Money Market Fund (the underlying Putnam Funds). The financial statements of the underlying Putnam Funds contain additional information about the expenses and investments of the underlying Putnam Funds and are available upon request. Each fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% (4.00% for Putnam Retirement Income Fund Lifestyle 1) and 3.50% (3.25% for Putnam Retirement Income Fund Lifestyle 1), respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, each fund enters into contracts that may include agreements to indemnify another party under given circumstances. Each fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against each fund. However, each fund’s management team expects the risk of material loss to be remote. RetirementReady® Funds 85 Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by each fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of each fund are borne pro-rata based on the relative net assets of each class to the total net assets of each fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. Shares of each class would receive their pro-rata share of the net assets of the fund, if that fund were liquidated. In addition, the Trustees declare separate dividends on each class of shares. Security valuation The price of each fund’s shares is based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). The NAVs of the underlying Putnam Funds are determined based on the policies contained in each underlying Putnam Fund’s financial statements. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. Security transactions and related investment income Security transactions, which consist of shares of the underlying Putnam Funds, are recorded on the trade date (date the order to buy or sell is executed). Gains or losses from the sale of the underlying Putnam Funds are determined on the identified cost basis. Income and capital gain distributions from the underlying Putnam Funds are recorded on the ex-dividend date. Interfund lending Each fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the funds to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the funds did not utilize the program. Federal taxes It is the policy of each fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of each fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Each fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The funds did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds’ federal tax returns for the prior three fiscal years, or life of the fund, if shorter, remain subject to examination by the Internal Revenue Service. 86 RetirementReady® Funds At July 31, 2014, the following funds had capital loss carryovers in the following amounts available to the extent allowed by the Code to offset future net capital gain, if any, which will expire on the following dates: Loss carryover Short-term Long-term Total Expiration Putnam RetirementReady 2050 Fund $2,892,556 N/A $2,892,556 July 31, 2018 Putnam RetirementReady 2045 Fund 7,018,306 N/A 7,018,306 July 31, 2018 Putnam RetirementReady 2040 Fund 9,000,523 N/A 9,000,523 July 31, 2018 Putnam RetirementReady 2035 Fund 13,354,043 N/A 13,354,043 July 31, 2018 Putnam RetirementReady 2030 Fund 18,523,825 N/A 18,523,825 July 31, 2018 Putnam RetirementReady 2025 Fund 23,484,433 N/A 23,484,433 July 31, 2018 Putnam RetirementReady 2020 Fund 27,603,904 N/A 27,603,904 July 31, 2018 Putnam RetirementReady 2015 Fund 24,486,971 N/A 24,486,971 July 31, 2018 Putnam Retirement Income Fund 2,677,161 N/A 2,677,161 July 31, 2017 Lifestyle 1 3,966,628 N/A 3,966,628 July 31, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund, as applicable, will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, Putnam RetirementReady 2055 Fund has elected to defer $3,238 of late year ordinary losses ((i) ordinary losses recognized during the period between January 1, 2014 and July 31, 2014, and (ii) specified ordinary and currency losses recognized during the period between November 1, 2013 and July 31, 2014), to its fiscal year ending July 31, 2015. Distributions to shareholders Each fund normally distributes any net investment income and any net realized capital gains annually, except the Putnam Retirement Income Fund Lifestyle 1, which normally distributes any net investment income monthly and any net realized capital gains annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include the following temporary and/or permanent difference for the following funds: Differences during the period Putnam RetirementReady 2055 Fund losses on wash sale transactions, late year loss deferrals and Reclass of Short Term Capital Gain Distributions from Underlying Putnam Funds Putnam RetirementReady 2050 Fund losses on wash sale transactions and Reclass of Short Term Capital Gain Distributions from Underlying Putnam Funds Putnam RetirementReady 2045 Fund losses on wash sale transactions and Reclass of Short Term Capital Gain Distributions from Underlying Putnam Funds Putnam RetirementReady 2040 Fund losses on wash sale transactions and Reclass of Short Term Capital Gain Distributions from Underlying Putnam Funds Putnam RetirementReady 2035 Fund losses on wash sale transactions and Reclass of Short Term Capital Gain Distributions from Underlying Putnam Funds Putnam RetirementReady 2030 Fund losses on wash sale transactions Putnam RetirementReady 2025 Fund losses on wash sale transactions Putnam RetirementReady 2020 Fund losses on wash sale transactions Putnam RetirementReady 2015 Fund losses on wash sale transactions Putnam Retirement Income Fund Lifestyle 1 losses on wash sale transactions RetirementReady® Funds 87 Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund’s reclassified the following amounts: Accumulated net realized gain/(loss) Undistributed net on investment investment income transactions Paid-in-capital Putnam RetirementReady 2055 Fund $35,706 $(35,706) $— Putnam RetirementReady 2050 Fund 196,932 (196,932) — Putnam RetirementReady 2045 Fund 208,847 (208,847) — Putnam RetirementReady 2040 Fund 168,034 (168,034) — Putnam RetirementReady 2035 Fund 62,364 (62,364) — Putnam RetirementReady 2030 Fund — — — Putnam RetirementReady 2025 Fund — — — Putnam RetirementReady 2020 Fund — — — Putnam RetirementReady 2015 Fund — — — Putnam Retirement Income Fund — — — Lifestyle 1 The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation Unrealized (depreciation) Net unrealized appreciation/ (depreciation) Undistributed ordinary income Undistributed short-term gain Undistributed long-term gain Capital loss carryover Late year ordinary loss deferral Cost for federal income tax purposes Putnam RetirementReady 2055 Fund $17,270 $(11,363) $5,907 $— $130,635 $60,036 $— $(3,238) $2,333,638 Putnam RetirementReady 2050 Fund 339,995 (24,189) 315,806 29,999 — — (2,892,556) — 11,858,062 Putnam RetirementReady 2045 Fund 592,974 (33,047) 559,927 272,548 — — (7,018,306) — 17,946,528 Putnam RetirementReady 2040 Fund 978,426 (40,710) 937,716 279,759 — — (9,000,523) — 24,038,771 Putnam RetirementReady 2035 Fund 1,866,918 (53,952) 1,812,966 475,290 — — (13,354,043) — 33,542,049 Putnam RetirementReady 2030 Fund 2,508,143 (55,206) 2,452,937 566,795 — — (18,523,825) — 42,272,961 Putnam RetirementReady 2025 Fund 2,088,414 (53,011) 2,035,403 643,453 — — (23,484,433) — 43,243,657 Putnam RetirementReady 2020 Fund 1,360,566 (35,785) 1,324,781 596,547 — — (27,603,904) — 37,616,684 Putnam RetirementReady 2015 Fund 515,156 (38,927) 476,229 457,279 — — (24,486,971) — 28,387,868 Putnam Retirement Income Fund Lifestyle 1 182,434 (14,884) 167,550 3,843 — — (6,643,789) — 18,952,224 88 RetirementReady® Funds Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The funds do not pay a monthly management fee to Putnam Management. Each fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract as described above. Putnam Management has contractually agreed through November 30, 2015 to reimburse the funds for other expenses (excluding brokerage, interest, taxes, investment-related expenses, such as borrowing costs, extraordinary expenses, payments under the funds’ distribution plans and acquired fund fees and expenses). During the reporting period, each fund’s expenses were reduced by the following amounts as a result of this limit: Fees waived and reimbursed by the Manager Putnam RetirementReady 2055 Fund $56,045 Putnam RetirementReady 2050 Fund 52,466 Putnam RetirementReady 2045 Fund 74,069 Putnam RetirementReady 2040 Fund 80,995 Putnam RetirementReady 2035 Fund 88,771 Putnam RetirementReady 2030 Fund 97,913 Putnam RetirementReady 2025 Fund 99,556 Putnam RetirementReady 2020 Fund 93,680 Putnam RetirementReady 2015 Fund 81,652 Putnam Retirement Income Fund Lifestyle 1 78,377 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of each fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. Each fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the funds. The Plans provide for payments by each fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the funds at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% (0.50% for Putnam Retirement Income Fund Lifestyle 1) and 0.50% of the average net assets attributable to classA, RetirementReady® Funds89 classB, classC, classM, and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees for each fund were as follows: ClassA ClassB ClassC ClassM ClassR Total Putnam RetirementReady 2055 Fund $1,583 $423 $1,769 $255 $574 Putnam RetirementReady 2050 Fund 11,416 2,623 3,212 287 11,633 Putnam RetirementReady 2045 Fund 20,879 2,648 3,054 393 12,785 Putnam RetirementReady 2040 Fund 29,114 7,461 4,542 471 18,223 Putnam RetirementReady 2035 Fund 40,219 10,114 5,409 2,114 21,217 Putnam RetirementReady 2030 Fund 53,889 12,616 8,943 1,347 33,919 Putnam RetirementReady 2025 Fund 64,535 10,115 10,488 1,507 26,123 Putnam RetirementReady 2020 Fund 60,582 13,502 12,852 1,113 25,034 Putnam RetirementReady 2015 Fund 43,773 8,016 5,316 1,115 15,048 Putnam Retirement Income Fund 37,874 2,019 6,896 1,632 5,233 Lifestyle 1 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions from the sale of classA and classM shares, and received contingent deferred sales charges from redemptions of classB and classC shares, in the following amounts: ClassA Net ClassM Net ClassB ClassC commissions commissions CDSC CDSC Putnam RetirementReady 2055 Fund $1,079 $32 $5 $50 Putnam RetirementReady 2050 Fund 6,058 34 1,000 86 Putnam RetirementReady 2045 Fund 8,961 29 467 30 Putnam RetirementReady 2040 Fund 16,103 139 1,033 198 Putnam RetirementReady 2035 Fund 5,337 152 316 219 Putnam RetirementReady 2030 Fund 14,517 355 1,011 63 Putnam RetirementReady 2025 Fund 8,455 53 110 249 Putnam RetirementReady 2020 Fund 10,920 321 415 43 Putnam RetirementReady 2015 Fund 6,071 — 27 161 Putnam Retirement Income Fund Lifestyle 1 2,795 — — 32 A deferred sales charge of up to 1.00% and 0.65% (0.40% for Putnam Retirement Income Fund Lifestyle 1) is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received the following amounts on classA and classM redemptions: ClassA CDSC ClassM CDSC Putnam RetirementReady 2055 Fund $— $— Putnam RetirementReady 2050 Fund — — Putnam RetirementReady 2045 Fund — — Putnam RetirementReady 2040 Fund 22 — Putnam RetirementReady 2035 Fund — — Putnam RetirementReady 2030 Fund — — Putnam RetirementReady 2025 Fund — — Putnam RetirementReady 2020 Fund 46 — Putnam RetirementReady 2015 Fund 5 — Putnam Retirement Income Fund Lifestyle 1 — — 90 RetirementReady® Funds Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of underlying Putnam Funds were as follows: Cost of purchases Proceeds from sales Putnam RetirementReady 2055 Fund $4,591,056 $3,648,882 Putnam RetirementReady 2050 Fund 12,162,526 11,587,132 Putnam RetirementReady 2045 Fund 17,631,789 15,363,262 Putnam RetirementReady 2040 Fund 22,491,552 20,597,965 Putnam RetirementReady 2035 Fund 28,021,176 25,965,892 Putnam RetirementReady 2030 Fund 34,164,002 32,823,703 Putnam RetirementReady 2025 Fund 32,613,249 33,134,692 Putnam RetirementReady 2020 Fund 28,554,622 28,375,386 Putnam RetirementReady 2015 Fund 25,384,469 22,545,616 Putnam Retirement Income Fund Lifestyle 1 21,190,643 26,755,815 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Putnam RetirementReady 2055 Fund Year ended 7/31/14 Year ended 7/31/13 ClassA Shares Amount Shares Amount Shares sold 48,070 $570,732 28,538 $306,458 Shares issued in connection with reinvestment of distributions 6,016 69,420 951 9,590 54,086 640,152 29,489 316,048 Shares repurchased (50,640) (597,481) (17,714) (197,190) Net increase Year ended 7/31/14 Year ended 7/31/13 ClassB Shares Amount Shares Amount Shares sold 1,834 $21,836 1,344 $13,511 Shares issued in connection with reinvestment of distributions 336 3,871 47 474 2,170 25,707 1,391 13,985 Shares repurchased (14) (166) (185) (2,033) Net increase Year ended 7/31/14 Year ended 7/31/13 ClassC Shares Amount Shares Amount Shares sold 27,963 $327,331 2,585 $28,000 Shares issued in connection with reinvestment of distributions 1,080 12,323 80 801 29,043 339,654 2,665 28,801 Shares repurchased (2,359) (28,661) (9) (95) Net increase RetirementReady® Funds 91 Year ended 7/31/14 Year ended 7/31/13 ClassM Shares Amount Shares Amount Shares sold 602 $7,171 1,348 $15,099 Shares issued in connection with reinvestment of distributions 290 3,348 21 208 892 10,519 1,369 15,307 Shares repurchased (885) (10,825) — — Net increase (decrease) 7 Year ended 7/31/14 Year ended 7/31/13 ClassR Shares Amount Shares Amount Shares sold 19,727 $236,803 2,894 $32,248 Shares issued in connection with reinvestment of distributions 764 8,801 34 345 20,491 245,604 2,928 32,593 Shares repurchased (1,437) (17,229) — — Net increase Year ended 7/31/14 Year ended 7/31/13 ClassY Shares Amount Shares Amount Shares sold 73,095 $878,805 52,685 $566,857 Shares issued in connection with reinvestment of distributions 8,441 97,661 819 8,259 81,536 976,466 53,504 575,116 Shares repurchased (46,982) (553,604) (24,676) (257,928) Net increase At the close of the reporting period, two shareholders of record owned 9.3% and 5.7% respectively, of the outstanding shares of the fund. Putnam RetirementReady 2050 Fund Year ended 7/31/14 Year ended 7/31/13 ClassA Shares Amount Shares Amount Shares sold 115,359 $1,890,549 124,956 $1,731,451 Shares issued in connection with reinvestment of distributions 7,021 114,585 3,864 50,889 122,380 2,005,134 128,820 1,782,340 Shares repurchased (133,516) (2,207,505) (142,689) (2,029,134) Net decrease 92 RetirementReady® Funds Year ended 7/31/14 Year ended 7/31/13 ClassB Shares Amount Shares Amount Shares sold 6,365 $102,033 2,835 $38,285 Shares issued in connection with reinvestment of distributions 310 5,022 67 879 6,675 107,055 2,902 39,164 Shares repurchased (2,818) (47,347) (1,364) (18,640) Net increase Year ended 7/31/14 Year ended 7/31/13 ClassC Shares Amount Shares Amount Shares sold 12,848 $202,193 5,403 $74,432 Shares issued in connection with reinvestment of distributions 415 6,669 75 970 13,263 208,862 5,478 75,402 Shares repurchased (2,678) (42,771) (731) (10,259) Net increase Year ended 7/31/14 Year ended 7/31/13 ClassM Shares Amount Shares Amount Shares sold 1,134 $18,946 938 $13,482 Shares issued in connection with reinvestment of distributions 44 725 12 161 1,178 19,671 950 13,643 Shares repurchased (144) (2,190) (380) (5,601) Net increase Year ended 7/31/14 Year ended 7/31/13 ClassR Shares Amount Shares Amount Shares sold 69,620 $1,110,641 82,730 $1,162,128 Shares issued in connection with reinvestment of distributions 3,195 51,405 991 12,884 72,815 1,162,046 83,721 1,175,012 Shares repurchased (61,611) (985,248) (23,485) (323,847) Net increase Year ended 7/31/14 Year ended 7/31/13 ClassY Shares Amount Shares Amount Shares sold 85,438 $1,408,038 116,644 $1,661,085 Shares issued in connection with reinvestment of distributions 7,096 116,083 2,814 37,120 92,534 1,524,121 119,458 1,698,205 Shares repurchased (91,199) (1,486,709) (50,125) (700,265) Net increase RetirementReady® Funds 93 Putnam RetirementReady 2045 Fund Year ended 7/31/14 Year ended 7/31/13 ClassA Shares Amount Shares Amount Shares sold 254,369 $4,636,464 152,524 $2,353,743 Shares issued in connection with reinvestment of distributions 5,882 106,647 11,368 165,865 260,251 4,743,111 163,892 2,519,608 Shares repurchased (182,742) (3,363,331) (172,543) (2,693,693) Net increase (decrease) Year ended 7/31/14 Year ended 7/31/13 ClassB Shares Amount Shares Amount Shares sold 2,998 $48,113 4,701 $66,543 Shares issued in connection with reinvestment of distributions 144 2,407 390 5,261 3,142 50,520 5,091 71,804 Shares repurchased (2,248) (37,642) (6,614) (91,415) Net increase (decrease) Year ended 7/31/14 Year ended 7/31/13 ClassC Shares Amount Shares Amount Shares sold 9,048 $154,163 12,709 $180,672 Shares issued in connection with reinvestment of distributions 162 2,720 262 3,545 9,210 156,883 12,971 184,217 Shares repurchased (2,092) (35,296) (1,698) (24,271) Net increase Year ended 7/31/14 Year ended 7/31/13 ClassM Shares Amount Shares Amount Shares sold 5,698 $102,282 569 $8,489 Shares issued in connection with reinvestment of distributions 13 225 29 415 5,711 102,507 598 8,904 Shares repurchased (38) (632) (261) (4,209) Net increase Year ended 7/31/14 Year ended 7/31/13 ClassR Shares Amount Shares Amount Shares sold 51,786 $951,083 82,174 $1,332,684 Shares issued in connection with reinvestment of distributions 1,643 30,451 1,877 28,004 53,429 981,534 84,051 1,360,688 Shares repurchased (44,889) (818,185) (23,089) (366,254) Net increase 94RetirementReady® Funds Year ended 7/31/14 Year ended 7/31/13 ClassY Shares Amount Shares Amount Shares sold 92,544 $1,984,540 87,141 $1,602,567 Shares issued in connection with reinvestment of distributions 3,504 74,839 4,775 81,839 96,048 2,059,379 91,916 1,684,406 Shares repurchased (97,169) (2,060,397) (37,635) (677,441) Net increase (decrease) Putnam RetirementReady 2040 Fund Year ended 7/31/14 Year ended 7/31/13 ClassA Shares Amount Shares Amount Shares sold 274,441 $5,411,265 211,496 $3,560,346 Shares issued in connection with reinvestment of distributions 8,233 162,434 10,905 175,128 282,674 5,573,699 222,401 3,735,474 Shares repurchased (238,769) (4,736,107) (191,117) (3,271,892) Net increase Year ended 7/31/14 Year ended 7/31/13 ClassB Shares Amount Shares Amount Shares sold 11,174 $199,387 11,406 $179,686 Shares issued in connection with reinvestment of distributions 348 6,386 519 7,777 11,522 205,773 11,925 187,463 Shares repurchased (15,553) (285,045) (2,787) (44,454) Net increase (decrease) Year ended 7/31/14 Year ended 7/31/13 ClassC Shares Amount Shares Amount Shares sold 19,939 $359,912 9,459 $147,478 Shares issued in connection with reinvestment of distributions 275 5,015 190 2,824 20,214 364,927 9,649 150,302 Shares repurchased (3,116) (56,476) (4,564) (69,259) Net increase Year ended 7/31/14 Year ended 7/31/13 ClassM Shares Amount Shares Amount Shares sold 1,148 $21,547 1,378 $21,827 Shares issued in connection with reinvestment of distributions 36 680 44 674 1,184 22,227 1,422 22,501 Shares repurchased (20) (379) (300) (4,825) Net increase RetirementReady® Funds 95 Year ended 7/31/14 Year ended 7/31/13 ClassR Shares Amount Shares Amount Shares sold 54,542 $1,095,251 83,033 $1,452,293 Shares issued in connection with reinvestment of distributions 2,035 41,141 2,578 42,406 56,577 1,136,392 85,611 1,494,699 Shares repurchased (50,220) (1,006,257) (51,761) (913,806) Net increase Year ended 7/31/14 Year ended 7/31/13 ClassY Shares Amount Shares Amount Shares sold 112,430 $2,596,297 128,983 $2,565,855 Shares issued in connection with reinvestment of distributions 4,215 96,178 3,825 70,835 116,645 2,692,475 132,808 2,636,690 Shares repurchased (105,387) (2,398,919) (58,573) (1,130,880) Net increase Putnam RetirementReady 2035 Fund Year ended 7/31/14 Year ended 7/31/13 ClassA Shares Amount Shares Amount Shares sold 316,066 $6,309,197 263,458 $4,516,209 Shares issued in connection with reinvestment of distributions 6,298 125,451 10,761 177,130 322,364 6,434,648 274,219 4,693,339 Shares repurchased (213,316) (4,278,224) (359,896) (6,283,184) Net increase (decrease) Year ended 7/31/14 Year ended 7/31/13 ClassB Shares Amount Shares Amount Shares sold 13,196 $236,803 12,427 $201,277 Shares issued in connection with reinvestment of distributions 170 3,132 278 4,254 13,366 239,935 12,705 205,531 Shares repurchased (8,070) (146,786) (6,093) (97,706) Net increase Year ended 7/31/14 Year ended 7/31/13 ClassC Shares Amount Shares Amount Shares sold 12,545 $234,073 13,977 $216,510 Shares issued in connection with reinvestment of distributions 81 1,492 177 2,715 12,626 235,565 14,154 219,225 Shares repurchased (5,594) (103,736) (4,838) (75,064) Net increase 96 RetirementReady® Funds Year ended 7/31/14 Year ended 7/31/13 ClassM Shares Amount Shares Amount Shares sold 3,122 $58,909 12,860 $222,803 Shares issued in connection with reinvestment of distributions 80 1,541 20 313 3,202 60,450 12,880 223,116 Shares repurchased (2,031) (38,545) (1,124) (19,890) Net increase Year ended 7/31/14 Year ended 7/31/13 ClassR Shares Amount Shares Amount Shares sold 59,135 $1,125,321 102,174 $1,712,629 Shares issued in connection with reinvestment of distributions 1,415 27,124 2,140 33,912 60,550 1,152,445 104,314 1,746,541 Shares repurchased (68,630) (1,312,290) (51,757) (872,394) Net increase (decrease) Year ended 7/31/14 Year ended 7/31/13 ClassY Shares Amount Shares Amount Shares sold 150,960 $3,477,250 214,619 $4,366,878 Shares issued in connection with reinvestment of distributions 4,546 104,339 4,412 83,524 155,506 3,581,589 219,031 4,450,402 Shares repurchased (178,522) (4,095,651) (54,803) (1,101,917) Net increase (decrease) Putnam RetirementReady 2030 Fund Year ended 7/31/14 Year ended 7/31/13 ClassA Shares Amount Shares Amount Shares sold 401,703 $7,857,155 296,378 $5,143,445 Shares issued in connection with reinvestment of distributions 8,554 168,254 10,968 183,392 410,257 8,025,409 307,346 5,326,837 Shares repurchased (272,517) (5,405,531) (398,484) (6,999,413) Net increase (decrease) Year ended 7/31/14 Year ended 7/31/13 ClassB Shares Amount Shares Amount Shares sold 8,628 $161,130 19,765 $331,196 Shares issued in connection with reinvestment of distributions 71 1,336 195 3,111 8,699 162,466 19,960 334,307 Shares repurchased (13,755) (259,339) (18,788) (311,943) Net increase (decrease) RetirementReady® Funds 97 Year ended 7/31/14 Year ended 7/31/13 ClassC Shares Amount Shares Amount Shares sold 15,277 $285,495 11,955 $199,389 Shares issued in connection with reinvestment of distributions 93 1,748 144 2,305 15,370 287,243 12,099 201,694 Shares repurchased (2,646) (48,050) (5,728) (95,833) Net increase Year ended 7/31/14 Year ended 7/31/13 ClassM Shares Amount Shares Amount Shares sold 5,758 $109,042 802 $13,783 Shares issued in connection with reinvestment of distributions 67 1,280 27 446 5,825 110,322 829 14,229 Shares repurchased (199) (3,924) (10) (169) Net increase Year ended 7/31/14 Year ended 7/31/13 ClassR Shares Amount Shares Amount Shares sold 105,458 $1,970,998 120,128 $2,007,902 Shares issued in connection with reinvestment of distributions 2,322 43,323 2,591 41,139 107,780 2,014,321 122,719 2,049,041 Shares repurchased (80,641) (1,512,162) (70,125) (1,162,996) Net increase Year ended 7/31/14 Year ended 7/31/13 ClassY Shares Amount Shares Amount Shares sold 121,411 $2,691,465 285,683 $5,729,054 Shares issued in connection with reinvestment of distributions 5,145 114,691 4,478 84,720 126,556 2,806,156 290,161 5,813,774 Shares repurchased (229,641) (5,080,067) (57,874) (1,130,715) Net increase (decrease) Putnam RetirementReady 2025 Fund Year ended 7/31/14 Year ended 7/31/13 ClassA Shares Amount Shares Amount Shares sold 373,890 $7,500,919 362,683 $6,610,436 Shares issued in connection with reinvestment of distributions 11,707 234,031 21,997 386,262 385,597 7,734,950 384,680 6,996,698 Shares repurchased (294,651) (5,919,902) (556,985) (10,277,721) Net increase (decrease) 98 RetirementReady® Funds Year ended 7/31/14 Year ended 7/31/13 ClassB Shares Amount Shares Amount Shares sold 10,569 $198,282 9,500 $161,608 Shares issued in connection with reinvestment of distributions 143 2,685 480 7,930 10,712 200,967 9,980 169,538 Shares repurchased (15,099) (285,453) (8,563) (147,681) Net increase (decrease) Year ended 7/31/14 Year ended 7/31/13 ClassC Shares Amount Shares Amount Shares sold 24,981 $467,325 14,045 $242,703 Shares issued in connection with reinvestment of distributions 246 4,620 308 5,093 25,227 471,945 14,353 247,796 Shares repurchased (5,836) (109,590) (8,324) (138,810) Net increase Year ended 7/31/14 Year ended 7/31/13 ClassM Shares Amount Shares Amount Shares sold 609 $11,587 4,565 $76,999 Shares issued in connection with reinvestment of distributions 37 709 167 2,783 646 12,296 4,732 79,782 Shares repurchased (3,503) (65,887) (611) (10,692) Net increase (decrease) Year ended 7/31/14 Year ended 7/31/13 ClassR Shares Amount Shares Amount Shares sold 67,911 $1,264,749 110,277 $1,894,167 Shares issued in connection with reinvestment of distributions 2,216 41,459 3,013 49,618 70,127 1,306,208 113,290 1,943,785 Shares repurchased (50,708) (954,502) (63,941) (1,090,566) Net increase Year ended 7/31/14 Year ended 7/31/13 ClassY Shares Amount Shares Amount Shares sold 127,203 $2,566,185 301,261 $5,614,303 Shares issued in connection with reinvestment of distributions 7,443 149,225 7,996 140,891 134,646 2,715,410 309,257 5,755,194 Shares repurchased (292,129) (5,850,736) (161,498) (2,942,361) Net increase (decrease) RetirementReady® Funds 99 Putnam RetirementReady 2020 Fund Year ended 7/31/14 Year ended 7/31/13 ClassA Shares Amount Shares Amount Shares sold 414,129 $7,444,638 385,076 $6,458,916 Shares issued in connection with reinvestment of distributions 13,405 239,822 31,504 513,512 427,534 7,684,460 416,580 6,972,428 Shares repurchased (353,795) (6,386,732) (686,627) (11,624,570) Net increase (decrease) Year ended 7/31/14 Year ended 7/31/13 ClassB Shares Amount Shares Amount Shares sold 17,218 $297,941 18,160 $296,262 Shares issued in connection with reinvestment of distributions 313 5,411 942 14,838 17,531 303,352 19,102 311,100 Shares repurchased (13,637) (238,105) (5,343) (86,455) Net increase Year ended 7/31/14 Year ended 7/31/13 ClassC Shares Amount Shares Amount Shares sold 38,066 $660,948 20,514 $332,708 Shares issued in connection with reinvestment of distributions 291 5,032 740 11,693 38,357 665,980 21,254 344,401 Shares repurchased (11,530) (200,544) (13,284) (213,923) Net increase Year ended 7/31/14 Year ended 7/31/13 ClassM Shares Amount Shares Amount Shares sold 760 $13,172 5,242 $88,250 Shares issued in connection with reinvestment of distributions 45 798 120 1,918 805 13,970 5,362 90,168 Shares repurchased (542) (9,336) (5,503) (91,753) Net increase (decrease) Year ended 7/31/14 Year ended 7/31/13 ClassR Shares Amount Shares Amount Shares sold 57,987 $998,573 121,121 $1,971,376 Shares issued in connection with reinvestment of distributions 2,673 46,054 3,756 59,037 60,660 1,044,627 124,877 2,030,413 Shares repurchased (33,569) (577,347) (43,929) (714,226) Net increase 100 RetirementReady® Funds Year ended 7/31/14 Year ended 7/31/13 ClassY Shares Amount Shares Amount Shares sold 78,649 $1,585,738 208,689 $3,972,501 Shares issued in connection with reinvestment of distributions 4,277 85,114 4,070 73,667 82,926 1,670,852 212,759 4,046,168 Shares repurchased (201,782) (4,016,025) (38,622) (722,474) Net increase (decrease) Putnam RetirementReady 2015 Fund Year ended 7/31/14 Year ended 7/31/13 ClassA Shares Amount Shares Amount Shares sold 435,875 $7,747,571 188,752 $3,194,344 Shares issued in connection with reinvestment of distributions 10,363 181,966 23,726 392,198 446,238 7,929,537 212,478 3,586,542 Shares repurchased (319,140) (5,646,551) (493,565) (8,410,028) Net increase (decrease) Year ended 7/31/14 Year ended 7/31/13 ClassB Shares Amount Shares Amount Shares sold 6,043 $102,136 25,180 $414,397 Shares issued in connection with reinvestment of distributions 311 5,302 312 5,027 6,354 107,438 25,492 419,424 Shares repurchased (5,815) (100,128) (9,518) (156,028) Net increase Year ended 7/31/14 Year ended 7/31/13 ClassC Shares Amount Shares Amount Shares sold 20,887 $357,884 6,974 $113,936 Shares issued in connection with reinvestment of distributions 155 2,638 264 4,258 21,042 360,522 7,238 118,194 Shares repurchased (4,442) (75,688) (11,692) (191,469) Net increase (decrease) Year ended 7/31/14 Year ended 7/31/13 ClassM Shares Amount Shares Amount Shares sold 833 $14,657 387 $6,561 Shares issued in connection with reinvestment of distributions 49 854 134 2,199 882 15,511 521 8,760 Shares repurchased (981) (17,345) (886) (14,926) Net decrease RetirementReady® Funds 101 Year ended 7/31/14 Year ended 7/31/13 ClassR Shares Amount Shares Amount Shares sold 46,217 $782,010 63,145 $1,032,465 Shares issued in connection with reinvestment of distributions 1,625 27,571 3,044 48,642 47,842 809,581 66,189 1,081,107 Shares repurchased (47,682) (816,883) (62,264) (1,025,691) Net increase (decrease) Year ended 7/31/14 Year ended 7/31/13 ClassY Shares Amount Shares Amount Shares sold 171,171 $3,054,651 178,970 $3,079,610 Shares issued in connection with reinvestment of distributions 3,291 57,860 2,396 39,651 174,462 3,112,511 181,366 3,119,261 Shares repurchased (172,314) (3,027,948) (32,882) (556,371) Net increase At the close of the reporting period, a shareholder of record owned 6.1% of the outstanding shares of the fund. Putnam Retirement Income Fund Lifestyle 1 Year ended 7/31/14 Year ended 7/31/13 ClassA Shares Amount Shares Amount Shares sold 295,675 $5,109,316 356,126 $5,970,109 Shares issued in connection with reinvestment of distributions 16,526 283,165 11,888 196,971 312,201 5,392,481 368,014 6,167,080 Shares repurchased (289,203) (4,999,977) (601,952) (10,187,379) Net increase (decrease) Year ended 7/31/14 Year ended 7/31/13 ClassB Shares Amount Shares Amount Shares sold 7,446 $128,469 682 $11,394 Shares issued in connection with reinvestment of distributions 158 2,683 78 1,285 7,604 131,152 760 12,679 Shares repurchased (1,969) (33,974) (2,022) (33,839) Net increase (decrease) Year ended 7/31/14 Year ended 7/31/13 ClassC Shares Amount Shares Amount Shares sold 4,946 $84,767 12,831 $215,054 Shares issued in connection with reinvestment of distributions 630 10,716 248 4,087 5,576 95,483 13,079 219,141 Shares repurchased (4,695) (79,925) (5,794) (96,818) Net increase 102 RetirementReady® Funds Year ended 7/31/14 Year ended 7/31/13 ClassM Shares Amount Shares Amount Shares sold 2,330 $40,340 1,286 $21,669 Shares issued in connection with reinvestment of distributions 333 5,716 160 2,655 2,663 46,056 1,446 24,324 Shares repurchased (2,145) (37,054) (2,363) (39,443) Net increase (decrease) Year ended 7/31/14 Year ended 7/31/13 ClassR Shares Amount Shares Amount Shares sold 11,869 $204,880 20,628 $345,842 Shares issued in connection with reinvestment of distributions 1,068 18,271 636 10,499 12,937 223,151 21,264 356,341 Shares repurchased (10,789) (185,909) (36,849) (619,871) Net increase (decrease) Year ended 7/31/14 Year ended 7/31/13 ClassY Shares Amount Shares Amount Shares sold 85,854 $1,477,667 420,208 $7,181,429 Shares issued in connection with reinvestment of distributions 8,834 151,578 1,607 27,025 94,688 1,629,245 421,815 7,208,454 Shares repurchased (450,690) (7,745,772) (57,609) (976,974) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following shares of each fund: Percentage of shares Fair value at the end of Shares owned outstanding the reporting period Putnam RetirementReady 2055 Fund classB 1,249 27.11% $14,901 Putnam RetirementReady 2055 Fund classM 1,255 50.44 15,035 Putnam RetirementReady 2055 Fund classR 1,268 5.39 15,191 Putnam RetirementReady 2050 Fund classM 99 3.27 1,697 Putnam RetirementReady 2045 Fund classM 70 1.01 1,285 Putnam RetirementReady 2045 Fund classY 775 0.31 17,244 RetirementReady® Funds 103 Note 5: Transactions with affiliated issuers Transactions during the reporting period with a company which is under common ownership or control, or involving securities of companies in which a fund owned at least 5% of the outstanding voting securities, were as follows: Putnam RetirementReady 2055 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $7,289 $28,538 $21,574 $178 $— $14,278 Putnam Absolute Return 300 Fund ClassY — Putnam Absolute Return 500 Fund ClassY 27,119 103,394 79,106 687 — 51,870 Putnam Absolute Return 700 Fund ClassY 92,847 349,369 269,679 1,905 — 175,966 Putnam Dynamic Asset Allocation Balanced Fund ClassY — Putnam Dynamic Asset Allocation Conservative Fund ClassY — Putnam Dynamic Asset Allocation Equity Fund ClassY 936,687 3,367,864 2,679,841 10,382 93,845 1,712,193 Putnam Dynamic Asset Allocation Growth Fund ClassY 203,763 714,449 576,515 4,658 — 374,300 Putnam Money Market Fund ClassA 5,664 27,442 22,167 — — 10,938 Totals 104 RetirementReady® Funds Putnam RetirementReady 2050 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $81,348 $127,524 $97,733 $1,643 $— $111,507 Putnam Absolute Return 300 Fund ClassY — Putnam Absolute Return 500 Fund ClassY 227,035 280,711 241,451 4,231 — 269,987 Putnam Absolute Return 700 Fund ClassY 777,314 936,644 823,129 11,742 — 915,748 Putnam Dynamic Asset Allocation Balanced Fund ClassY — Putnam Dynamic Asset Allocation Conservative Fund ClassY — Putnam Dynamic Asset Allocation Equity Fund ClassY 7,342,040 7,805,292 7,749,200 58,158 525,727 7,984,833 Putnam Dynamic Asset Allocation Growth Fund ClassY 2,186,715 2,866,579 2,539,195 42,346 — 2,836,380 Putnam Money Market Fund ClassA 46,061 145,776 136,424 6 — 55,413 Totals RetirementReady® Funds 105 Putnam RetirementReady 2045 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $212,159 $315,291 $227,263 $4,178 $— $301,160 Putnam Absolute Return 300 Fund ClassY — Putnam Absolute Return 500 Fund ClassY 315,766 403,718 314,382 6,049 — 410,275 Putnam Absolute Return 700 Fund ClassY 1,081,104 1,347,195 1,071,756 16,786 — 1,391,798 Putnam Dynamic Asset Allocation Balanced Fund ClassY — Putnam Dynamic Asset Allocation Conservative Fund ClassY — Putnam Dynamic Asset Allocation Equity Fund ClassY 7,794,908 8,439,951 7,821,178 61,677 557,533 9,028,580 Putnam Dynamic Asset Allocation Growth Fund ClassY 5,339,962 6,796,577 5,620,047 102,105 — 7,290,201 Putnam Money Market Fund ClassA 64,019 329,057 308,636 7 — 84,441 Totals 106 RetirementReady® Funds Putnam RetirementReady 2040 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $500,119 $692,460 $508,989 $9,809 $— $685,738 Putnam Absolute Return 300 Fund ClassY — Putnam Absolute Return 500 Fund ClassY 487,262 690,652 507,525 10,330 — 679,393 Putnam Absolute Return 700 Fund ClassY 1,529,279 1,763,527 1,439,484 23,670 — 1,902,949 Putnam Dynamic Asset Allocation Balanced Fund ClassY — Putnam Dynamic Asset Allocation Conservative Fund ClassY — Putnam Dynamic Asset Allocation Equity Fund ClassY 7,000,287 6,281,200 6,748,963 49,624 448,580 7,039,686 Putnam Dynamic Asset Allocation Growth Fund ClassY 11,310,365 12,780,025 11,133,600 210,327 — 14,555,016 Putnam Money Market Fund ClassA 89,421 283,688 259,404 9 — 113,705 Totals RetirementReady® Funds 107 Putnam RetirementReady 2035 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $722,223 $756,600 $583,285 $13,445 $— $898,011 Putnam Absolute Return 300 Fund ClassY 116,099 295,460 159,290 9,487 — 252,857 Putnam Absolute Return 500 Fund ClassY 1,172,814 1,336,937 999,220 24,346 — 1,530,315 Putnam Absolute Return 700 Fund ClassY 2,650,259 2,835,394 2,209,765 43,778 — 3,364,265 Putnam Dynamic Asset Allocation Balanced Fund ClassY 1,141,040 2,058,619 1,337,193 28,985 — 2,054,356 Putnam Dynamic Asset Allocation Conservative Fund ClassY — Putnam Dynamic Asset Allocation Equity Fund ClassY 3,197,732 2,015,411 2,894,742 18,417 166,487 2,506,864 Putnam Dynamic Asset Allocation Growth Fund ClassY 20,609,473 17,223,988 16,514,303 361,742 — 24,011,015 Putnam Money Market Fund ClassA 506,659 1,498,767 1,268,094 67 — 737,332 Totals 108 RetirementReady® Funds Putnam RetirementReady 2030 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $1,145,225 $1,158,930 $856,833 $22,224 $— $1,451,700 Putnam Absolute Return 300 Fund ClassY 882,116 1,199,661 762,253 50,753 — 1,323,000 Putnam Absolute Return 500 Fund ClassY 2,053,158 1,862,302 1,477,573 40,221 — 2,472,144 Putnam Absolute Return 700 Fund ClassY 4,590,799 4,060,289 3,302,598 73,215 — 5,501,487 Putnam Dynamic Asset Allocation Balanced Fund ClassY 8,607,927 10,094,194 7,482,185 187,029 — 12,436,228 Putnam Dynamic Asset Allocation Conservative Fund ClassY — Putnam Dynamic Asset Allocation Equity Fund ClassY — Putnam Dynamic Asset Allocation Growth Fund ClassY 21,178,362 13,137,118 16,592,190 310,157 — 20,113,380 Putnam Money Market Fund ClassA 1,126,522 2,651,508 2,350,071 132 — 1,427,959 Totals $— RetirementReady® Funds 109 Putnam RetirementReady 2025 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $1,651,807 $1,490,087 $1,176,360 $32,233 $— $1,970,334 Putnam Absolute Return 300 Fund ClassY 2,364,828 2,400,721 1,773,318 122,782 — 2,995,037 Putnam Absolute Return 500 Fund ClassY 3,102,118 2,809,106 2,240,068 64,720 — 3,722,797 Putnam Absolute Return 700 Fund ClassY 5,684,199 4,020,443 3,732,582 87,367 — 6,144,068 Putnam Dynamic Asset Allocation Balanced Fund ClassY 20,139,619 14,203,365 14,246,411 358,478 — 22,365,779 Putnam Dynamic Asset Allocation Conservative Fund ClassY 423,051 968,330 543,915 15,357 — 908,964 Putnam Dynamic Asset Allocation Equity Fund ClassY — Putnam Dynamic Asset Allocation Growth Fund ClassY 7,586,221 3,269,947 6,285,973 85,885 — 5,225,124 Putnam Money Market Fund ClassA 1,631,772 3,451,250 3,136,065 183 — 1,946,957 Totals $— 110 RetirementReady® Funds Putnam RetirementReady 2020 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $1,862,908 $1,532,002 $1,238,751 $35,104 $— $2,161,852 Putnam Absolute Return 300 Fund ClassY 3,563,325 3,066,994 2,406,089 172,095 — 4,229,340 Putnam Absolute Return 500 Fund ClassY 4,909,116 4,510,989 3,470,211 104,170 — 6,036,321 Putnam Absolute Return 700 Fund ClassY 4,492,246 2,656,198 2,892,629 61,813 — 4,379,034 Putnam Dynamic Asset Allocation Balanced Fund ClassY 15,568,340 8,377,868 11,400,858 238,229 — 13,991,767 Putnam Dynamic Asset Allocation Conservative Fund ClassY 4,440,471 4,667,477 3,519,857 107,315 — 6,003,926 Putnam Dynamic Asset Allocation Equity Fund ClassY — Putnam Dynamic Asset Allocation Growth Fund ClassY — Putnam Money Market Fund ClassA 1,843,122 3,743,094 3,446,991 204 — 2,139,225 Totals $— RetirementReady® Funds 111 Putnam RetirementReady 2015 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $1,775,767 $1,927,527 $1,444,027 $33,023 $— $2,265,431 Putnam Absolute Return 300 Fund ClassY 3,865,788 4,375,879 3,198,643 184,594 — 5,052,590 Putnam Absolute Return 500 Fund ClassY 5,909,177 6,104,097 4,738,403 114,135 — 7,366,792 Putnam Absolute Return 700 Fund ClassY 1,483,843 922,914 1,232,562 15,242 — 1,202,669 Putnam Dynamic Asset Allocation Balanced Fund ClassY 3,668,380 2,072,870 3,330,799 45,928 — 2,663,665 Putnam Dynamic Asset Allocation Conservative Fund ClassY 6,924,648 6,888,216 5,769,911 145,770 — 8,585,095 Putnam Dynamic Asset Allocation Equity Fund ClassY — Putnam Dynamic Asset Allocation Growth Fund ClassY — Putnam Money Market Fund ClassA 1,466,160 3,092,966 2,831,271 153 — 1,727,855 Totals $— 112 RetirementReady® Funds Putnam Retirement Income Fund Lifestyle 1 Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $2,138,822 $1,854,464 $2,265,347 $37,485 $— $1,729,351 Putnam Absolute Return 300 Fund ClassY 5,013,807 4,355,421 5,289,915 220,411 — 4,057,707 Putnam Absolute Return 500 Fund ClassY 7,236,108 5,940,121 7,550,992 131,558 — 5,710,914 Putnam Absolute Return 700 Fund ClassY — Putnam Dynamic Asset Allocation Balanced Fund ClassY — Putnam Dynamic Asset Allocation Conservative Fund ClassY 8,275,855 6,643,379 8,979,049 139,116 — 6,479,527 Putnam Dynamic Asset Allocation Equity Fund ClassY — Putnam Dynamic Asset Allocation Growth Fund ClassY — Putnam Money Market Fund ClassA 1,415,529 2,397,258 2,670,512 127 — 1,142,275 Totals $— Note 6: Market, credit and other risks In the normal course of business, the underlying Putnam Funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The underlying Putnam Funds may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The underlying Putnam Funds may invest in foreign securities that involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The financial statements of the underlying Putnam Funds contain additional information about the expenses and investments of the underlying Putnam Funds and are available upon request. RetirementReady® Funds 113 Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the Putnam RetirementReady 2055 Fund hereby designates $69,770 as a capital gain dividend with respect to the taxable year ended July 31, 2014, or, if subsequently determined to be different, the net capital gain of such year. Each fund designated the following percentages of ordinary income distributions as qualifying for the dividends received deduction for corporations. Qualifying % Putnam RetirementReady 2055 Fund 10.48% Putnam RetirementReady 2050 Fund 43.09 Putnam RetirementReady 2045 Fund 45.33 Putnam RetirementReady 2040 Fund 49.85 Putnam RetirementReady 2035 Fund 55.08 Putnam RetirementReady 2030 Fund 54.18 Putnam RetirementReady 2025 Fund 63.33 Putnam RetirementReady 2020 Fund 38.34 Putnam RetirementReady 2015 Fund 27.79 Putnam Retirement Income Fund Lifestyle 1 21.88 For the reporting period, each fund hereby designates the following percentages, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. Qualifying % Putnam RetirementReady 2055 Fund 14.70% Putnam RetirementReady 2050 Fund 60.80 Putnam RetirementReady 2045 Fund 64.93 Putnam RetirementReady 2040 Fund 72.83 Putnam RetirementReady 2035 Fund 81.40 Putnam RetirementReady 2030 Fund 77.94 Putnam RetirementReady 2025 Fund 46.18 Putnam RetirementReady 2020 Fund 51.43 Putnam RetirementReady 2015 Fund 37.13 Putnam Retirement Income Fund Lifestyle 1 28.79 The Form 1099 that will be mailed to you in January 2015 will show the tax status of all distributions paid to your account in calendar 2014. 114 RetirementReady® Funds Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, with all funds of the Trust voting together as a single class, as follows: Votes for Votes withheld Liaquat Ahamed 8,764,496 165,014 Ravi Akhoury 8,756,129 173,380 Barbara M. Baumann 8,809,675 119,834 Jameson A. Baxter 8,803,170 126,339 Charles B. Curtis 8,785,609 143,901 Robert J. Darretta 8,791,106 138,403 Katinka Domotorffy 8,806,722 122,787 John A. Hill 8,810,793 118,717 Paul L. Joskow 8,792,777 136,733 Kenneth R. Leibler 8,831,299 98,210 Robert E. Patterson 8,770,941 158,568 George Putnam, III 8,817,451 112,058 Robert L. Reynolds 8,798,101 131,408 W. Thomas Stephens 8,745,981 183,528 A proposal to approve a new management contract between each fund and Putnam Management was approved as follows: Votes Votes Broker for against Abstentions non-votes Putnam RetirementReady 2055 Fund 105,516 — — 596 Putnam RetirementReady 2050 Fund 400,591 — 76,468 8,828 Putnam RetirementReady 2045 Fund 546,056 — 2,169 17,242 Putnam RetirementReady 2040 Fund 632,045 15,400 2,833 52,183 Putnam RetirementReady 2035 Fund 870,644 — 47,321 125,231 Putnam RetirementReady 2030 Fund 1,251,644 37,560 6,498 143,874 Putnam RetirementReady 2025 Fund 1,355,221 950 7,054 183,514 Putnam RetirementReady 2020 Fund 1,218,189 18,896 2,743 162,066 Putnam RetirementReady 2015 Fund 804,023 10,763 6,184 93,577 Putnam Retirement Income Fund Lifestyle 1 602,557 10,941 58,486 51,643 A proposal to adopt an Amended and Restated Declaration of Trust was approved, with all funds of the Trust voting together as a single class, as follows: Votes Votes Broker for against Abstentions non-votes 7,880,084 42,438 168,233 838,754 All tabulations are rounded to the nearest whole number. RetirementReady® Funds 115 About the Trustees Independent Trustees 116 RetirementReady® Funds * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2014, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. RetirementReady® Funds 117 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting 2010); Senior Financial Analyst, Old Mutual Asset and Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 118 RetirementReady® Funds Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. RetirementReady® Funds 119 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds: Global Dividend Fund Arizona, California, Massachusetts, Michigan, The Putnam Fund for Growth and Income Minnesota, New Jersey, New York, Ohio, and Pennsylvania. * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 120 RetirementReady® Funds Absolute Return Putnam RetirementReady ® Funds — portfolios Absolute Return 100 Fund® with automatically adjusting allocations to Absolute Return 300 Fund® stocks, bonds, and money market instruments, Absolute Return 500 Fund® becoming more conservative over time. Absolute Return 700 Fund® RetirementReady 2055 Fund Global Sector RetirementReady 2050 Fund Global Consumer Fund RetirementReady 2045 Fund Global Energy Fund RetirementReady 2040 Fund Global Financials Fund RetirementReady 2035 Fund Global Health Care Fund RetirementReady 2030 Fund Global Industrials Fund RetirementReady 2025 Fund Global Natural Resources Fund RetirementReady 2020 Fund Global Sector Fund RetirementReady 2015 Fund Global Technology Fund Global Telecommunications Fund Putnam Retirement Income Lifestyle Global Utilities Fund Funds — portfolios with managed allocations to stocks, bonds, and money Asset Allocation market investments to generate Putnam Global Asset Allocation Funds — retirement income. portfolios with allocations to stocks, bonds, and money market instruments that are Retirement Income Fund Lifestyle 1 adjusted dynamically within specified ranges Retirement Income Fund Lifestyle 2 as market conditions change. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund George Putnam Balanced Fund Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. RetirementReady® Funds 121 Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Robert R. Leveille Charles B. Curtis Vice President and Investment Sub-Manager Robert J. Darretta Chief Compliance Officer Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Michael J. Higgins London, England SW1A 1LD Paul L. Joskow Vice President, Treasurer, Kenneth R. Leibler and Clerk Marketing Services Robert E. Patterson Putnam Retail Management George Putnam, III Janet C. Smith One Post Office Square Robert L. Reynolds Vice President, Boston, MA 02109 W. Thomas Stephens Principal Accounting Officer, andAssistant Treasurer Custodian Officers State Street Bank Robert L. Reynolds Susan G. Malloy and Trust Company President Vice President and Assistant Treasurer Legal Counsel Jonathan S. Horwitz Ropes & Gray LLP Executive Vice President, James P. Pappas Principal Executive Officer, and Vice President Auditor Compliance Liaison PricewaterhouseCoopers LLP Mark C. Trenchard Steven D. Krichmar Vice President and Vice President and BSA Compliance Officer Principal Financial Officer Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer 122RetirementReady® Funds This report is for the information of shareholders of Putnam RetirementReady® Funds. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. RetirementReady® Funds 123 This page left blank intentionally. 124 RetirementReady® Funds Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees July 31, 2014	$141,086	$ — $56,376	$ — July 31, 2013	$140,830	$ — $55,825	$ — For the fiscal years ended July 31, 2014 and July 31, 2013, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $632,550 and $203,325 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
